EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

U.S. $130,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of August 10, 2001

among

MARKWEST HYDROCARBON, INC.,
as the Borrower,

and

CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders,

and

BANK OF AMERICA, N.A.
as the Administrative Agent for the Lenders

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   SECTION 1.1 Defined Terms  
SECTION 1.2 Use of Defined Terms   SECTION 1.3 Cross-References   SECTION 1.4
Accounting and Financial Determinations       ARTICLE II COMMITMENTS, BORROWING
PROCEDURES AND NOTES   SECTION 2.1 Commitments   SECTION 2.1.1 Revolving Loan
Commitment   SECTION 2.1.2 Commitment to Issue Letters of Credit   SECTION 2.1.3
Reducing Loan Commitment   SECTION 2.1.4 Term Loan Commitment   SECTION 2.1.5
Lenders Not Required To Make Loans or Issue or Participate in Letters of Credit
  SECTION 2.1.6 Increase in Facility A Revolving Loan Commitment Amount  
SECTION 2.2 Reduction of Commitment Amounts   SECTION 2.2.1 Optional   SECTION
2.2.2 Mandatory as to Reducing Loans   SECTION 2.3 Borrowing Procedure   SECTION
2.4 Continuation and Conversion Elections   SECTION 2.5 Funding   SECTION 2.6
Notes   SECTION 2.7 Letters of Credit   SECTION 2.7.1 Issuance Requests  
SECTION 2.7.2 Issuances and Extensions   SECTION 2.7.3 [Intentionally Omitted]  
SECTION 2.7.4 Other Lenders’ Participation   SECTION 2.7.5 Disbursements  
SECTION 2.7.6 Reimbursement   SECTION 2.7.7 Deemed Disbursements   SECTION 2.7.8
Nature of Reimbursement Obligations   SECTION 2.7.9 Increased Costs; Indemnity  
    ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES   SECTION 3.1
Repayments and Prepayments   SECTION 3.1.1 Optional Prepayment   SECTION 3.1.2
Mandatory Prepayment on Reducing Loans   SECTION 3.1.3 Mandatory Prepayment on
Acceleration   SECTION 3.1.4 Prepayments of Term Loans   SECTION 3.2 Interest
Provisions   SECTION 3.2.1 Rates   SECTION 3.2.2 Default Rate   SECTION 3.2.3
Payment Dates   SECTION 3.3 Fees   SECTION 3.3.1 Commitment Fee   SECTION 3.3.2
Administrative Agent’s Fee   SECTION 3.3.3 Letter of Credit Fees ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS   SECTION 4.1 Fixed Rate Lending Unlawful
  SECTION 4.2 Deposits Unavailable   SECTION 4.3 Increased LIBO Rate Loan Costs,
etc   SECTION 4.4 Funding Losses   SECTION 4.5 Increased Capital Costs   SECTION
4.6 Taxes   SECTION 4.7 Payments, Computations, etc   SECTION 4.8 Sharing of
Payments   SECTION 4.9 Setoff       ARTICLE V CONDITIONS TO BORROWING   SECTION
5.1 Continuation of Existing Loans; Initial Borrowing   SECTION 5.1.1
Resolutions, etc   SECTION 5.1.2 Delivery of this Agreement, Prior Lender
Assignment   SECTION 5.1.3 Guaranty Agreements   SECTION 5.1.4 Collateral
Documents   SECTION 5.1.5 Certificate (Acquisition)   SECTION 5.1.6 Closing
Certificate   SECTION 5.1.7 Opinions of Counsel   SECTION 5.1.8 Closing Fees,
Expenses, etc   SECTION 5.1.9 Evidence of Insurance   SECTION 5.1.10 Projections
  SECTION 5.1.11 Title   SECTION 5.1.12 Initial Reserve Report   SECTION 5.1.13
Environmental Reports   SECTION 5.1.14 Financial Statements   SECTION 5.1.15
Incentive Payments Agreement   SECTION 5.1.16 Other   SECTION 5.2 Conditions
Precedent to Initial Reducing Loan   SECTION 5.2.1 Revolving Loans Paid  
SECTION 5.2.2 Confirmatory Certificate   SECTION 5.3 All Borrowings   SECTION
5.3.1 Compliance with Warranties, No Default, etc   SECTION 5.3.2 Borrowing
Request; Compliance Certificate   SECTION 5.3.3 Satisfactory Legal Form      
ARTICLE VI REPRESENTATIONS AND WARRANTIES   SECTION 6.1 Organization, etc  
SECTION 6.2 Due Authorization, Non-Contravention, etc   SECTION 6.3 Government
Approval, Regulation, etc   SECTION 6.4 Validity, etc   SECTION 6.5 Financial
Information   SECTION 6.6 No Material Adverse Change   SECTION 6.7 Litigation,
Labor Controversies, etc   SECTION 6.8 Subsidiaries   SECTION 6.9 Ownership of
Properties   SECTION 6.10 Taxes   SECTION 6.11 Pension and Welfare Plans  
SECTION 6.12 Compliance with Law   SECTION 6.13 Claims and Liabilities   SECTION
6.14 No Prohibition on Perfection of Collateral Documents   SECTION 6.15
Solvency   SECTION 6.16 Environmental Warranties   SECTION 6.17 Regulations T, U
and X   SECTION 6.18 Accuracy of Information   SECTION 6.19 Default   SECTION
6.20 Acquisition Contracts   SECTION 6.21 Boldman Plant; Other Plants   SECTION
6.22 Oil and Gas Reserves   SECTION 6.23 Initial Reserve Report       ARTICLE
VII COVENANTS   SECTION 7.1 Affirmative Covenants   SECTION 7.1.1 Financial
Information, Reports, Notices, etc   SECTION 7.1.2 Compliance with Laws, etc  
SECTION 7.1.3 Maintenance of Properties   SECTION 7.1.4 Use of Proceeds  
SECTION 7.1.5 Insurance   SECTION 7.1.6 Books and Records   SECTION 7.1.7
Environmental Covenant   SECTION 7.1.8 Further Assurances; Additional Collateral
  SECTION 7.1.9 Compliance with Hedging Policy; Hedging Agreements   SECTION
7.1.10 Hedging Agreements   SECTION 7.1.11 Performance of Obligations   SECTION
7.1.12 Payment of Taxes and Claims   SECTION 7.1.13 ERISA Information and
Compliance   SECTION 7.1.14 Merger into MarkWest Canada Co.   SECTION 7.1.15
Certain Collateral Agreements   SECTION 7.2 Negative Covenants   SECTION 7.2.1
Business Activities   SECTION 7.2.2 Indebtedness   SECTION 7.2.3 Liens   SECTION
7.2.4 Financial Covenants   SECTION 7.2.5 Investments   SECTION 7.2.6 Restricted
Payments, etc   SECTION 7.2.7 Rental Obligations   SECTION 7.2.8 Consolidation,
Merger, etc   SECTION 7.2.9 Asset Dispositions, etc   SECTION 7.2.10
Subordinated Debt Documents   SECTION 7.2.11 Transactions with Affiliates  
SECTION 7.2.12 Negative Pledges, Restrictive Agreements, etc   SECTION 7.2.13
Amendments to Incentive Payments Agreement   SECTION 7.2.14 Use of Proceeds    
  ARTICLE VIII EVENTS OF DEFAULT   SECTION 8.1 Listing of Events of Default  
SECTION 8.1.1 Non-Payment of Obligations   SECTION 8.1.2 Breach of Warranty  
SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations   SECTION
8.1.4 Non-Performance of Other Covenants and Obligations   SECTION 8.1.5 Default
under Subordinated Note Documents or on Other Indebtedness   SECTION 8.1.6
Judgments   SECTION 8.1.7 Pension Plans   SECTION 8.1.8 Control of the Borrower
  SECTION 8.1.9 Bankruptcy, Insolvency, etc   SECTION 8.1.10 Impairment of
Security, etc   SECTION 8.1.11 Default Under Material Agreement   SECTION 8.1.12
Invalidity of Loan Documents   SECTION 8.2 Action if Bankruptcy   SECTION 8.3
Action if Other Event of Default       ARTICLE IX THE AGENT   SECTION 9.1
Actions   SECTION 9.2 Funding Reliance, etc   SECTION 9.3 Exculpation   SECTION
9.4 Successor   SECTION 9.5 Loans by BofA   SECTION 9.6 Credit Decisions  
SECTION 9.7 Copies, etc   SECTION 9.8 Default; Collateral   SECTION 9.9 Lender
Hedging Agreements       ARTICLE X MISCELLANEOUS PROVISIONS   SECTION 10.1
Waivers, Amendments, Release of Collateral, etc   SECTION 10.2 Notices   SECTION
10.3 Payment of Costs and Expenses   SECTION 10.4 Indemnification   SECTION 10.5
Survival   SECTION 10.6 Severability   SECTION 10.7 Headings   SECTION 10.8
Execution in Counterparts   SECTION 10.9 Governing Law; Entire Agreement  
SECTION 10.10 Successors and Assigns   SECTION 10.11 Sale and Transfer of Loans
and Notes; Participations in Loans and Notes   SECTION 10.11.1 Assignments  
SECTION 10.11.2 Participations   SECTION 10.12 Other Transactions   SECTION
10.13 Forum Selection and Consent to Jurisdiction   SECTION 10.14 Waiver of Jury
Trial   SECTION 10.15 Confidentiality   SECTION 10.16 Releases   SECTION 10.17
Priority of Hedging Obligations   SECTION 10.18 Certain Remedies   SECTION 10.19
Maximum Rate   SECTION 10.20 Entire Agreement

 





SCHEDULES:         Schedule I - Disclosure Schedule Schedule II - Collateral
Documents to Be Delivered Schedule III - Description of Initial Reserve Reports
      EXHIBITS:         Exhibit A-1 - Form of Facility A Revolving Note Exhibit
A-2 - Form of Facility B Revolving Note Exhibit A-3 - Form of Term Loan Note
Exhibit B - Form of Borrowing Request Exhibit C - Form of
Continuation/Conversion Notice Exhibit D - Form of Lender Assignment Agreement
Exhibit E-1 - Form of Legal Opinion of Davis, Graham & Stubbs Exhibit E-2 - Form
of Legal Opinion of Baker & Botts Exhibit E-3 - Form of Legal Opinion of Fraser
Milner Casgrain Exhibit E-4 - Form of Legal Opinion of Barry Spector Exhibit F -
Form of Compliance Certificate Exhibit G - Form of Amended and Restated Guaranty
Exhibit H - Form of Issuance Request Exhibit I - Hedging Policy

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

             THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 10, 2001, among MARKWEST HYDROCARBON, INC., a Delaware corporation (the
“Borrower”), the various financial institutions as are or may become parties
hereto (collectively, the “Lenders”), and BANK OF AMERICA, N.A. (“BofA”), as
administrative agent for the Lenders (in such capacity, the “Agent” or the
“Administrative Agent”).

W I T N E S S E T H:

             WHEREAS, the Borrower is engaged in the business of the
acquisition, ownership, operation, leasing, and construction of natural gas
processing and treating plants, fractionation facilities and pipelines and oil
and gas exploration, production and development, natural gas, natural gas
liquids and crude oil marketing, storage, transportation and terminalling, and
activities related or ancillary to the foregoing;

             WHEREAS, the Borrower, certain financial institutions (the “Norwest
Lenders”), and Norwest Bank Colorado, National Association (“Norwest”), as
predecessor to BofA in its capacity as Administrative Agent, heretofore entered
into an Amended and Restated Working Capital Loan Agreement dated as of
October 8, 1996 (such agreement, as so amended, the “Working Capital Loan
Agreement”) pursuant to which the Norwest Lenders agreed to make loans (therein
referred to as the “Original Working Capital Loans”) to the Borrower;

             WHEREAS, the Borrower, the Norwest Lenders, and Norwest heretofore
entered into an Amended and Restated Loan Agreement dated as of October 8, 1996
(such agreement, as so amended, the “Loan Agreement”) pursuant to which the
Norwest Lenders agreed to make loans (therein referred to as the “Original
Loans”) to the Borrower;

             WHEREAS, the Borrower, certain financial institutions (the “BMO
Lenders”), NationsBank, N.A., as syndication agent, and Bank of Montreal
(“BMO”), as predecessor to BofA in its capacity as Administrative Agent,
heretofore entered into that certain Amended and Restated Credit Agreement dated
as of June 20, 1997, as amended (such agreement, as so amended, the “A&R Credit
Agreement”) pursuant to which the Borrower, the BMO Lenders, the syndication
agent and the Administrative Agent restructured the indebtedness of the Borrower
to the Original Lenders pursuant to the Original Loan Agreement and the Original
Working Capital Loan Agreement and amended, renewed, restated and converted such
indebtedness to indebtedness under the A&R Credit Agreement (the “BMO Loans”);

             WHEREAS, the Borrower, certain financial institutions (the
“Existing Lenders”), and the Administrative Agent heretofore entered into that
certain Second Amended and Restated Credit Agreement dated as of September 29,
1999 (the “Existing Credit Agreement”), as amended from time to time pursuant to
which the Existing Lenders amended, renewed, restated and restructured the
indebtedness under the A&R Credit Agreement as set forth in the Existing Credit
Agreement and agreed to make loans (the “Existing Loans”) to the Borrower;

             WHEREAS, pursuant to assignment agreements (collectively, the
“Prior Lender Assignment”) of even date herewith, but effective for all purposes
immediately prior hereto, Bank of America will purchase, from the lenders (other
than Bank of America) under the Existing Credit Agreement, all of such lenders’
loans under the Existing Credit Agreement;

             WHEREAS, the Borrower, the Lenders, and the Administrative Agent
agree immediately after giving effect to the Prior Lender Assignment to amend
and restate the Existing Credit Agreement as herein provided;

             WHEREAS, the Borrower, the Lenders and the Administrative Agent
hereby make further amendments to the Existing Credit Agreement and restate the
Existing Credit Agreement in its entirety;

             NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

             SECTION 1.1   Defined Terms.  The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof) and the meanings set forth in Schedules II and III to this Agreement:

             “A&R Credit Agreement” is defined in the fourth recital.

             “Acquisition” means any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition of in excess of 50% of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger
or consolidation or any other combination of the Borrower or a Subsidiary with
another Person (other than a Person that is a Subsidiary) provided that, if the
Borrower is a party to such merger, consolidation or other combination, the
Borrower shall be the surviving entity, and if the Borrower is not a party to
such transaction, the Subsidiary shall be the surviving entity.

             “Acquisition Contracts” means (a) the Share Purchase Agreement
dated August 10, 2001 among the Borrower, MarkWest Canada Co., and the Sellers
therein named with respect to the shares of the Watford Entities and Watford
Energy as therein defined, and (b) the Share Purchase Agreement between the
Borrower and Kaiser Energy Ltd.

             “Administrative Agent” is defined in the preamble and includes each
other Person as shall have subsequently been appointed as the successor
Administrative Agent pursuant to Section 9.4.

             “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

             “Agreement” means, on any date, this Third Amended and Restated
Credit Agreement as originally in effect on the Effective Date and as thereafter
from time to time amended, supplemented, amended and restated, or otherwise
modified and in effect on such date.

             “Alternate Base Rate” means, on any date and with respect to all
Base Rate Loans, a fluctuating rate of interest per annum equal to the higher of
(a) the rate of interest most recently established by BofA as its base rate, and
(b) the Federal Funds Rate most recently determined by the Administrative Agent
(in accordance with the definition of Federal Funds Rate) plus 0.5%.  The
Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the BofA in connection with extensions of credit. 
Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

             “Applicable Margin” means, with respect to any Loan of any type or
any Letter of Credit, and at such time as the Leverage Ratio is in one of the
following ranges, the number of basis points (“b.p.”) per annum for the relevant
type of Loan, Commitment Fee or Letter of Credit and the relevant range set
forth below:

 

  Leverage Ratio Applicable Margin       Pricing Level   LIBO Rate Loan   Letter
of Credit   Base Rate Loan   Commitment Fee   1 Less than or equal to 1.0X 150.0
b.p.   150.0 b.p.   37.5 b.p.   25.0 b.p.   2 Greater than 1.0X but less than or
equal to 2.0X 175.0 b.p.   175.0 b.p.   62.5 b.p.   30.0 b.p.   3 Greater than
2.0X, but less than or equal to 2.75X 200.0 b.p.   200.0 b.p.   87.5 b.p.   37.5
b.p.   4 Greater than 2.75X, but less than or equal to 3.25X 225.0 b.p.   225.0
b.p.   112.5 b.p.   50.0 b.p.   5 Greater than 3.25X 250.0 b.p.   250.0 b.p.  
137.5 b.p.   50.0 b.p.  

 

The Leverage Ratio shall be determined from the then most recent monthly
financial statements delivered by the Borrower pursuant to Section 7.1.1 and any
changes in Applicable Margin shall become effective the first day of the second
month following the date such financial statements are dated.  In the event that
the Borrower shall at any time fail to furnish the Lenders such financial
statements required to be delivered under Section 7.1.1, the maximum Applicable
Margin as set forth above shall apply until such time as such financial
statements are so delivered.  Changes in the Applicable Margin as a result of a
change in the Leverage Ratio will occur automatically as aforesaid without
notice.  The Applicable Margin shall be set at Pricing Level 4 for the period
beginning on the Effective Date and ending on January 31, 2002, unless during
such period the Leverage Ratio falls within Pricing Level 5, in which case
Pricing Level 5 will apply.

             “Assignee Lender” is defined in Section 10.11.1.

             “Authorized Officer” means, relative to any Obligor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1.

             “Base Rate Loan” means a Loan bearing interest at a fluctuating
rate determined by reference to the Alternate Base Rate.

             “Base Rate Margin” means, on any date, a per annum fee equal to the
Applicable Margin for Base Rate Loans on such date.

             “Basin” means Basin Pipeline L.L.C., a Michigan limited liability
company.

             “BMO” is defined in the fourth recital.

             “BofA” is defined in the preamble.

             “Borrower” is defined in the preamble.

             “Borrowing” means the Loans of the same type and, in the case of
LIBO Rate Loans, having the same Interest Period made by all Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

             “Borrowing Request” means a loan request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B hereto.

             “Business Day” means (a) any day which is neither a Saturday or
Sunday nor a legal holiday on which banks are authorized or required to be
closed in Dallas, Texas, Denver, Colorado or New York, New York; and (b)
relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day on which dealings in Dollars are carried on in the interbank
eurodollar market.

             “Canadian Acquisition” means the acquisition by MarkWest Canada Co.
of the Target Companies pursuant to the Acquisition Contracts.

             “Canadian Facility” means a credit facility providing for loans to
MarkWest Canada Co. in an initial principal amount of up to $35,000,000, entered
into after the date hereof to refinance Loans under Revolving Facility B, which
is secured by the Collateral and by assets owned by the Borrower’s Canadian
Subsidiaries, is guaranteed by the Borrower and its Subsidiaries, and in which
each Lender (or its Affiliate) is also a lender thereunder and has the same pro
rata share thereunder as such Lender (or its Affiliate) has hereunder; provided,
however, that the execution of this Agreement shall not constitute a commitment
by any Lender to be a lender in the Canadian Facility.

             “Canadian Ratio” means, at any time, an amount equal to the
aggregate commitment of the lenders under the Canadian Credit Facility (the
“Canadian Commitment”) divided by an amount equal to the sum of the aggregate
Commitment Amount in effect hereunder at such time plus the Canadian Commitment
in effect at such time.

             “Capitalized Lease Liabilities” means all monetary obligations of
the Borrower or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

             “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuer and the Lenders, as
collateral for the Obligations in respect of Letters of Credit, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term shall have corresponding meaning. 
The Borrower hereby grants the Administrative Agent, for the benefit of the
Issuer and the Lenders, a Lien on all such cash and deposit account balances. 
Cash collateral shall be maintained in blocked, non–interest bearing deposit
accounts at BofA or other institutions satisfactory to it.

             “Cash Equivalent Investment” means, at any time: (a) any evidence
of Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government; (b) commercial paper, maturing not
more than nine months from the date of issue, which is issued by (i) a
corporation (other than an Affiliate of any Obligor) organized under the laws of
any state of the United States or of the District of Columbia and rated A–l by
Standard & Poor’s Corporation or P–l by Moody’s Investors Service, Inc., or (ii)
any Lender (or its holding company); (c) any certificate of deposit or bankers
acceptance, maturing not more than one year after such time, which is issued by
either (i) a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $250,000,000, or (ii) any Lender or an Affiliate thereof; (d) any
repurchase agreement entered into with any Lender or an Affiliate thereof (or
other commercial banking institution of the stature referred to in clause
(c)(i)) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c); and (ii) has
a market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such Lender or Affiliate (or other
commercial banking institution) thereunder, (e) obligations of any state within
the United States of America, any nonprofit corporation or any instrumentality
of the foregoing, provided that at the time of their purchase, such obligations
are rated in one of the two highest letter rating categories (e.g. in the case
of Standard & Poor’s Corporation, either its AAA or AA category) by a nationally
recognized securities credit rating agency, (f) obligations issued by political
subdivisions or municipalities of any state within the United States of America,
any nonprofit corporation or any instrumentality of the foregoing, provided that
at the time of their purchase, such obligations are rated in one of the two
highest letter rating categories (e.g., in the case of Standard & Poor’s
Corporation, either its AAA or AA category) by a nationally recognized
securities credit rating agency, or (g) eurodollar deposits with the overseas
branch of (i) any commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $250,000,000, or (ii) any Lender or an Affiliate thereof.

             “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

             “CERCLIS” means the Comprehensive Environmental Response
Compensation Liability Information System List.

             “Change in Control” means (a) the acquisition by any Person, or two
or more Persons acting in concert (other than John Fox and members of his
family), of beneficial ownership (within the meaning of Rule 13d–3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
30% or more of the outstanding shares of voting stock of the Borrower; or (b)
the failure of John Fox and members of his family to own, free and clear of all
Liens or other encumbrances, at least 25% of the outstanding shares of voting
stock of the Borrower on a fully diluted basis.

             “Closing Date Security Documents” shall have the meaning set forth
in Schedule II.

             “Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.

             “Collateral” means all of the items and types of property described
in now existing or hereafter created Collateral Documents and cash and non–cash
proceeds thereof.

             “Collateral Documents” means each Guaranty, each pledge agreement,
security agreement, mortgage, assignment and other document described on
Schedule II hereto, and all other security agreements, deeds of trust,
mortgages, chattel mortgages, assignments, pledges, guaranties, financing
statements, continuation statements, extension agreements and other agreements
or instruments previously delivered or now or hereafter delivered by Borrower or
any Subsidiary of the Borrower to the Administrative Agent on behalf of the
Lenders or to the Lenders in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of any other duties and obligations of Borrower
under the Loan Documents, whenever made or delivered.

             “Commitment” means the sum of (a) as the context may require, a
Lender’s Reducing Loan Commitment or Revolving Loan Commitment, and (b) such
Lender’s Term Loan Commitment.

             “Commitment Amount” means the sum of (a) as the context may
require, either the Reducing Loan Commitment Amount or the Revolving Loan
Commitment Amount, and (b) the Term Loan Commitment Amount.

             “Commitment Fee” means, on any date, a per annum fee equal to the
commitment fee indicated in the pricing grid set forth in the definition of
Applicable Margin on such date.

             “Commitment Termination Date” means, with respect to the Reducing
Loans and the Revolving Loans, as the context may require, either the Reducing
Loan Commitment Termination Date or the Revolving Loan Commitment Termination
Date, and with respect to the Term Loans, the date of the Borrowing of the Term
Loans.

             “Commitment Termination Event” means (a) the occurrence of any
Default described in clauses (a) through (d) of Section 8.1.9; or (b) the
occurrence and continuance of any other Event of Default and either (i) the
declaration of the Loans and other Obligations to be due and payable pursuant to
Section 8.3, or (ii) in the absence of such declaration, the giving of notice by
the Administrative Agent, acting at the direction of the Required Lenders, to
the Borrower that the Commitments have been terminated.

             “Consolidated Net Income” of the Borrower means, for any period,
the aggregate net income (or net loss, as the case may be) of the Borrower and
its Subsidiaries for such period on a consolidated basis, determined in
accordance with GAAP; provided that there shall be excluded therefrom, without
duplication, (i) items classified as extraordinary (other than the tax benefit
of the utilization of net operating loss carry-forwards and alternative minimum
tax credits); (ii) any gain or loss, net of taxes, on the sale or other
disposition of assets (including the capital stock or other equity ownership of
any other person, but excluding the sale of oil and gas inventories in the
ordinary course of business); (iii) any gain or loss, net of taxes, realized on
the termination of any employee pension benefit plan; (iv) any adjustments of a
deferred tax liability or asset pursuant to Statement of Financial Accounting
Standards No. 109 which result from changes in enacted tax laws or rates; (v)
the cumulative effect of a change in accounting principles; and (vi) impairment
losses on oil and gas properties.

             “Contingent Liability” means any agreement, undertaking or
arrangement by which any Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person;
provided, however, that notwithstanding the foregoing, the definition of
“Contingent Liability” shall not include (a) any contingent payments owing by
Borrower or any or its Subsidiaries in connection with Section 2 of the West
Shore/Basin Purchase Agreement, or (b) Incentive Payments paid in accordance
with the Incentive Payments Agreement.  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount (or maximum principal
amount, if larger) of the debt, obligation or other liability guaranteed
thereby.

             “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.

             “Controlled Group” means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.

             “Conversion Date” means the date the initial Reducing Loan is made
pursuant to the terms hereof which shall be January 1, 2004 if a Commitment
Termination Event has not previously occurred.

             “Current Ratio” means the ratio of (a) consolidated current assets
of the Borrower and its Subsidiaries (including (i) any unused portion of the
Facility A Revolving Loan Commitment Amount and (ii) before the Stated Maturity
Date for Revolving Facility B, any unused portion of the Facility B Revolving
Loan Commitment Amount, and after the Stated Maturity Date for Revolving
Facility B, any unused portion of the commitment under the Canadian Facility) to
(b) consolidated current liabilities of the Borrower and its Subsidiaries, both
as determined in accordance with GAAP (it being understood that only the funded
portion, if any, of any reduction pursuant to Section 2.2.2 of the Reducing Loan
Commitment Amount will be deemed to be a current liability for purposes of this
definition); provided that for purposes of this definition, non-cash
mark-to-market adjustments relating to Hedging Agreements required to be made
under GAAP shall be excluded for purposes of determining such ratio.

             “Default” means any Event of Default or any condition, occurrence
or event which, after notice or lapse of time or both, would constitute an Event
of Default.

             “Default Rate” means the rate of interest set forth in Section
3.2.2.

             “Disclosure Schedule” means the Disclosure Schedule attached hereto
as Schedule I, as it may be amended, supplemented or otherwise modified from
time to time by the Borrower with the written consent of the Administrative
Agent and the Required Lenders.

             “Dollar” and the sign “$” mean lawful money of the United States.

             “Domestic Office” means, relative to any Lender, the office of such
Lender designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender (or any successor or
assign of such Lender) within the United States as may be designated from time
to time by notice from such Lender, as the case may be, to each other Person
party hereto.

             “Domestic Subsidiary” means a Subsidiary of the Borrower that is
incorporated, organized or formed under the laws of a state in the United
States.

             “EBITDA” means net earnings (excluding extraordinary items, gains
and losses on sales and retirement of assets, non-cash write downs and charges
resulting from accounting convention changes) before deduction for federal and
state income taxes, Interest Expense, depreciation, depletion and amortization
expense and other non-cash charges and expenses, including, without limitation,
non-cash charges and expenses relating to Hedging Agreements, of the Borrower
and its Subsidiaries on a consolidated basis, all determined in accordance with
GAAP.

             “Effective Date” means the first date all conditions precedent in
Section 5.1 are satisfied or waived in accordance with Section 10.1.

             “Environmental Laws” means all applicable federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.

             “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections.

             “ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with the Company or any Subsidiary would be deemed
to be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

             “ERISA Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder, (ii) the withdrawal
of the Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, (iv)
the institution of proceedings to terminate a Plan by the PBGC or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

             “Event of Default” is defined in Section 8.1.

             “Existing Credit Agreement” is defined in the fifth recital.

             “Existing Loans” is defined in the fifth recital.

             “Facility A Revolving Loan Commitment Amount” means, on any date,
$55,000,000, as such amount may be increased pursuant to Section 2.1.6 and as
may be reduced from time to time pursuant to Section 2.2.

             “Facility B Revolving Loan Commitment Amount” means, on any date,
$35,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2.

             “Facility A Revolving Note” means the promissory note issued to
each Lender under this Agreement to evidence the Borrower’s obligations to repay
the Revolving Loans made under Revolving Facility A and to repay the Reducing
Loans, each such note to be substantially in the form of Exhibit A-1.

             “Facility B Revolving Note” means the promissory note issued to
each Lender under this Agreement to evidence the Borrower’s obligations to repay
the Loans outstanding under Revolving Facility B, substantially in the form of
Exhibit A-2.

             “Federal Funds Rate” means, for any day, a fluctuating interest
rate per annum (rounded upwards to the nearest 1/100 of 1%) equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day as so published on the next succeeding Business Day) by
the Federal Reserve Bank of New York; or (b) if such rate is not so published on
the next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate charged to BofA on such day on such transactions as determined
by the Administrative Agent.

             “Fiscal Quarter” means any quarter of a Fiscal Year.

             “Fiscal Year” means any period of twelve consecutive calendar
months ending on December 31; references to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “2000 Fiscal Year”) refer to the
Fiscal Year ending on December 31 during such calendar year.

             “Fixed Charges” for any period ending on a calculation date means
the sum of (a) Interest Expense for such period, plus (b) maintenance capital
expenses of Borrower and its Subsidiaries for such period, plus (c) dividends
paid, declared or required to be paid in such period in respect of preferred
stock, plus (d) 12.5% of the principal amount of Indebtedness (other than
Subordinated Debt) of the Borrower and its Subsidiaries of the nature referred
to in clauses (a), (b), and (c) of the definition of “Indebtedness” hereunder
which is outstanding on such date of calculation.

             “Fixed Charge Coverage Ratio” as of a date means the ratio of (a)
EBITDA for the 12 months ended on such date, after adjusting such EBITDA on a
pro forma basis for any assets sold (to the extent set forth in the last
sentence of this definition) or acquired after the beginning of such 12-month
period as if such assets had been sold or acquired at the beginning of such
period (provided, however, that the Required Lenders must consent to any pro
forma adjustments to actual historical EBITDA for any assets sold or acquired)
to (b) Fixed Charges for such 12-month period.  There shall be an adjustment to
EBITDA on a pro forma basis for assets sold or transferred if the fair market
value of such assets (including the transfer of Hydrocarbon Interests as
payments in kind pursuant to the Incentive Payments Agreement as permitted by
Section 7.2.9(b)(vi)) at the time of conveyance equals or exceeds $10,000,000 in
any calendar year.

             “Foreign Subsidiary” means a Subsidiary of the Borrower organized
under the laws of a jurisdiction outside the United States.

             “F.R.S. Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

             “GAAP” is defined in Section 1.4.

             “Guaranty” means any Guaranty or Amended and Restated Guaranty
executed and delivered pursuant to Section 5.1.3 or Section 7.1.8, substantially
in the form of Exhibit G hereto, as amended, supplemented, restated or otherwise
modified from time to time.

             “Hazardous Material” means (a) any “hazardous substance”, as
defined by CERCLA; (b) any “hazardous waste”, as defined by the Resource
Conservation and Recovery Act, as amended; (c) crude oil or any fraction
thereof; or (d) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended.

             “Hedging Agreement” for a Person means any interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements,
commodity price protection agreements, foreign exchange protection agreements,
and all other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, commodity prices, or foreign exchange rates, as
any such agreement is amendment, supplemented or otherwise modified from time to
time.

             “Hedging Counterparty” means any Person which is a counterparty to
a Hedging Agreement.

             “Hedging Obligation” means, with respect to any Person, all
liabilities of such Person under any Hedging Agreement.

             “Hedging Policy” is defined in Section 7.1.9.

             “herein”, “hereof”, “hereto”, “hereunder” and similar terms
contained in this Agreement or any other Loan Document refer to this Agreement
or such other Loan Document, as the case may be, as a whole and not to any
particular Section, paragraph or provision of this Agreement or such other Loan
Document.

             “Hydrocarbon Interests” means leasehold and other interests in or
under oil, gas and other liquid or gaseous hydrocarbon leases with respect to
Oil and Gas Properties wherever located, mineral fee interests, overriding
royalty and royalty interests, net profit interests, production payment
interests relating to oil, gas or other liquid or gaseous hydrocarbons wherever
located including any reserved or residual interest of whatever nature.

             “Incentive Payments” means payments of the “Entitlement Amount” as
defined in and pursuant to the Incentive Payment Agreement.

             “Incentive Payments Agreement” means the Executive Incentive and
Employment Agreement dated August 10, 2001 among Ian R. De Bie, Brian E.
Hiebert, Guy C. Grierson, Gordon A. Maybee and MarkWest Canada Co. in the form
delivered to the Administrative Agent pursuant to Section 5.1.17 and as may be
amended as permitted under Article VII.

             “including” means including without limiting the generality of any
description preceding such term, and, for purposes of this Agreement and each
other Loan Document, the parties hereto agree that a general statement, which is
followed by or referable to an enumeration of specific matters, shall not be
limited to matters similar to the matters specifically mentioned.

             “Indebtedness” of any Person means, without duplication:  (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations, contingent or otherwise, relative to the face amount of all letters
of credit, whether or not drawn, and banker’s acceptances issued for the account
of such Person; (c) all obligations of such Person as lessee under leases which
have been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities; (d) all other items which, in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person as of the date at which Indebtedness is to be determined other than
non-cash items, such as deferred taxes, required by GAAP to be included as
liabilities on the balance sheet; (e) net liabilities of such Person under all
Hedging Obligations except for non-cash mark-to-market adjustments required by
GAAP; (f) all obligations of such Person to pay the deferred purchase price of
property or services which have been or should be in accordance with GAAP,
included as liabilities, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person except to the extent such indebtedness is expressly non-recourse to such
Person; and (g) all Contingent Liabilities of such Person in respect of any of
the foregoing; provided, however, that for the purposes of this definition, a
production payment or similar transaction which is non-recourse to such Person
shall not constitute “Indebtedness”.  For all purposes of this Agreement, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer
unless such Indebtedness is expressly non-recourse to such general partner or
joint venturer.

             “Indemnified Liabilities” is defined in Section 10.4.

             “Indemnified Parties” is defined in Section 10.4.

             “Independent Engineer” has the meaning set forth in Section
7.1.1(l).

             “Initial Reserve Report” means the reserve report(s) described in
Schedule III.

             “Insurance Deposit Account” is defined in Section 7.1.4.

             “Intercompany Loan” means a loan from the Borrower to MarkWest
Canada Co., to be evidenced by a promissory note, the proceeds of which are used
by MarkWest Canada Co. to pay a portion of the cash portion of the purchase
price under the Acquisition Contracts and transaction expenses incurred in
connection therewith.

             “Intercreditor Agreement” is defined in Section 7.2.3.

             “Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest
and including fees payable in respect of letters of credit and bankers’
acceptances) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP; provided, however that the issuance of PIK Notes shall not be included in
the calculation of Interest Expense.

             “Interest Period” means, relative to any LIBO Rate Loans, the
period beginning on (and including) the date on which such LIBO Rate Loan is
made or continued as, or converted into, a LIBO Rate Loan pursuant to Section
2.3 or 2.4 and shall end on (but exclude) the day which numerically corresponds
to such date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in
either case as the Borrower may select in its relevant notice pursuant to
Section 2.3 or 2.4; provided, however, that (a) the Borrower shall not be
permitted to select Interest Periods to be in effect at any one time which have
expiration dates occurring on more than eight different dates; (b) Interest
Periods commencing on the same date for Loans comprising part of the same
Borrowing shall be of the same duration; (c) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless, if such Interest Period applies
to LIBO Rate Loans, such next following Business Day is the first Business Day
of a calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day); and (d) no
Interest Period may end later than the Stated Maturity Date, and the Borrower
shall not select Interest Periods for Loans in amounts such that the Borrower
would be obligated to prepay Loans on any date other than the last day of an
Interest Period as a result of the operation of Section 2.2.2.

             “Investment” means, relative to any Person, (a) any loan or advance
made by such Person to any other Person (excluding travel and similar advances
not to exceed $200,000 in the aggregate for all such advances to officers and
employees made in the ordinary course of business, and relocation advances made
to officers and employees in the ordinary course of business); (b) any
Contingent Liability of such Person; and (c) any ownership or similar interest
held by such Person in any other Person.  The amount of any Investment shall be
the original principal or capital amount thereof less all returns of principal
or equity thereon (and without adjustment by reason of the financial condition
of such other Person) and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value of such property.

             “Issuance Request” means a request and certificate duly executed by
the chief executive, accounting or financial Authorized Officer of the Borrower,
substantially in the form of Exhibit H attached hereto (with such changes
thereto as may be agreed upon from time to time by the Administrative Agent, the
Issuer and the Borrower).

             “Issuer” means any affiliate, unit or agency of BofA or any other
Lender which has agreed to issue one or more Letters of Credit at the request of
the Administrative Agent (which shall, at the Borrower’s request, notify the
Borrower from time to time of the identity of such other Lender).

             “Leland” shall have the meaning given to it in the Acquisition
Contracts.

             “Lender Assignment Agreement” means a Lender Assignment Agreement,
substantially in the form of Exhibit D hereto.

             “Lender Hedging Agreement” means any Hedging Agreements entered
into by Borrower or any of its Subsidiaries in which a Lender or an Affiliate of
a Lender is the Hedging Counterparty.

             “Lenders” is defined in the preamble.

             “Letter of Credit” is defined in Section 2.7.

             “Letter of Credit Commitment” means, relative to any Lender, such
Lender’s obligation to issue (in the case of an Issuer) or participate in (in
the case of all Lenders) Letters of Credit pursuant to Section 2.1.2.

             “Letter of Credit Outstandings” means, at any time, an amount equal
to the sum of (a) the aggregate Stated Amount at such time of all Letters of
Credit then outstanding and undrawn (as such aggregate Stated Amount shall be
adjusted, from time to time, as a result of drawings, the issuance of Letters of
Credit, or otherwise), plus (b) the then aggregate amount of all unpaid and
outstanding Reimbursement Obligations.

             “Letter of Credit Sublimit” means (a) through the Stated Maturity
Date for Revolving Facility B, $15,000,000, and (b) from and after the Stated
Maturity Date for Revolving Facility B,  $10,000,000.

             “Leverage Ratio” means, as of a date, the ratio of (a) Total Funded
Debt to (b) EBITDA for the 12 months most recently ended prior to such date,
after adjusting such EBITDA on a pro forma basis for any assets sold (to the
extent set forth in the last sentence of this definition) or acquired after the
beginning of such most recently ended 12 months as if such assets had been sold
or acquired at the beginning of such twelve most recently ended months;
provided, however, that the Required Lenders must consent to any pro forma
adjustments made to actual historical EBITDA for any asset which Borrower or any
of its Subsidiaries has sold or acquired.  There shall be an adjustment to
EBITDA on a pro forma basis for assets sold or transferred if the fair market
value of such assets at the time of conveyance (including the transfer of
Hydrocarbon Interests as payments in kind pursuant to the Incentive Payments
Agreement as permitted by Section 7.2.9(b)(vi)) equals or exceeds $10,000,000 in
any calendar year.

             “LIBO Rate” means, relative to any Interest Period for LIBO Rate
Loans, the rate of interest equal to the average (rounded upwards, if necessary,
to the nearest 1/16 of 1%) of the rates per annum at which Dollar deposits in
immediately available funds are offered to BofA’s LIBOR Office in the interbank
eurodollar market as at or about 11:00 a.m., Central time, two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of
BofA’s LIBO Rate Loan and for a period approximately equal to such Interest
Period.

             “LIBO Rate Loan” means a Loan bearing interest, at all times during
an Interest Period applicable to such Loan, at a fixed rate of interest
determined by reference to the LIBO Rate (Reserve Adjusted).

             “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be
made, continued or maintained as, or converted into, a LIBO Rate Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) determined pursuant to the following formula:

LIBO Rate =   LIBO Rate      

--------------------------------------------------------------------------------

(Reserve Adjusted)   1.00 - LIBOR Reserve Percentage

             The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO
Rate Loans will be determined by the Administrative Agent on the basis of the
LIBOR Reserve Percentage in effect on, and the applicable LIBO Rates furnished
to and received by the Administrative Agent from BofA, two Business Days before
the first day of such Interest Period.

             “LIBOR Office” means, relative to any Lender, the office of such
Lender designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, which shall be making or maintaining
LIBO Rate Loans of such Lender hereunder.

             “LIBOR Reserve Percentage” means, relative to any Interest Period
for LIBO Rate Loans, the reserve percentage (expressed as a decimal) equal to
the maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities”, as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Interest Period.

             “Lien” means any security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
otherwise), charge against or interest in property to secure payment of a debt
or performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.

             “Loan” means, as the context may require, a Reducing Loan,  a
Revolving Loan or a Term Loan of any type.

             “Loan Agreement” is defined in the third recital.

             “Loan Documents” means this Agreement, the Notes, each of the
Collateral Documents, each Guaranty, the Subordination Agreement, any
Intercreditor Agreement, and each other agreement, document or instrument
delivered by the Borrower or any of its Subsidiaries from time to time in
connection with this Agreement and the Notes.  In addition, references to “Loan
Documents” in the Collateral Documents shall include Lender Hedging Agreements.

             “Margin Stock” means margin stock as defined in Regulation U.

             “MarkWest 401(k) Plan” means the MarkWest Hydrocarbon, Inc. 401(k)
Savings & Profit Sharing Plan dated April 1, 1988, restated January 1, 1997 and
amended November 1, 1998, the purpose of which is to enable eligible employees
to save for retirement and to provide certain benefits in the event of death,
disability, or other termination of employment.  The MarkWest 401(k) Plan is for
the exclusive benefit of eligible employees of the Borrower and their
beneficiaries.

             “MarkWest Michigan” means MarkWest Michigan, Inc., a Colorado
corporation.

             “MarkWest Canada Co.” means MarkWest Acquisitions Corp., a
corporation organized pursuant to the laws of the province of Alberta, Canada, a
wholly owned Subsidiary of Borrower.

             “MarkWest Resources” means MarkWest Resources, Inc., a Colorado
corporation.

             “Material Adverse Effect” means with respect to any matter that
such matter could reasonably be expected materially and adversely to affect the
assets, business, properties, financial condition or prospects, or results or
operations of the Borrower and its Subsidiaries taken as a whole, or the ability
of the Borrower or any Subsidiary to perform its respective obligations under
any of the Loan Documents.

“Matrex” means Matrex, L.L.C., a Michigan limited liability company.

             “Monthly Payment Date” means the last day of each calendar month
or, if any such day is not a Business Day, the next succeeding Business Day.

             “Note” means a promissory note of the Borrower payable to any
Lender, in substantially the form of Exhibit A-1, Exhibit A-2 and Exhibit A-3
hereto (as such promissory note may be amended, endorsed or otherwise modified
from time to time), evidencing the aggregate Obligations of the Borrower to such
Lender resulting from outstanding Revolving Loans, Reducing Loans, Term Loans or
Reimbursement Obligations, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

             “Obligations” means all obligations (monetary or otherwise) of the
Borrower and each other Obligor arising under or in connection with this
Agreement, the Notes, the Reimbursement Obligations and each other Loan
Document.  In addition, all references to “Obligations” in the Collateral
Documents and in Sections 4.8, 4.9 and 10.17 shall, in addition to the
foregoing, also include all present and future indebtedness, liabilities and
obligations (and all renewals and extensions thereof or any part thereof) now or
hereafter owed by the Borrower and each other Obligor to any Lender or any
Affiliate of a Lender pursuant to a Lender Hedging Agreement.

             “Obligor” means the Borrower or any other Person (other than the
Administrative Agent or any Lender) obligated under any Loan Document.

             “Oil and Gas” means petroleum, natural gas and other related
hydrocarbons or minerals or any of them and all other substances produced or
extracted in association therewith.

             “Oil and Gas Properties” means Hydrocarbon Interests now owned or
hereafter acquired by the Borrower and its Subsidiaries and contracts executed
in connection therewith and all tenements, hereditaments, appurtenances, and
properties belonging, affixed or incidental to such Hydrocarbon Interests,
including, without limitation, any and all property, real or personal, now owned
by the Borrower and its Subsidiaries and situated upon or to be situated upon,
and used, built for use, or useful in connection with the operating, working or
developing of such Hydrocarbon Interests, including, without limitation, any and
all petroleum and/or natural gas wells, buildings, structures, field separators,
liquid extractors, plant compressors, pumps, pumping units, field gathering
systems, tank and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, liters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, taping, tubing and rods, surface leases,
rights–of–way, easements and servitudes, and all additions, substitutions,
replacements for, fixtures and attachments to any and all of the foregoing owned
directly or indirectly by the Borrower and its Subsidiaries.

             “Organic Document” means, relative to any Obligor, its certificate
of incorporation, articles of formation, operating agreement, its by-laws and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized shares of capital stock or equity interests.

             “Participant” is defined in Section 10.11.

             “PBGC” means the Pension Benefit Guaranty Corporation and any
entity succeeding to any or all of its functions under ERISA.

             “Pension Plan” means a “pension plan”, as such term is defined  in
section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

             “Percentage” means, relative to any Lender, the percentage set
forth opposite its signature to this Agreement or set forth in a Lender
Assignment Agreement, as such percentage may be adjusted from time to time
pursuant to Lender Assignment Agreement(s) executed by such Lender and its
Assignee Lender(s) and delivered pursuant to Section 10.11; provided, the sum of
all Percentages for all Lenders shall never be less than 100%.

             “Permitted Liens” has the meaning set forth in Section 7.2.3.

             “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.

             “PIK Notes” means Subordinated Notes that may be issued pursuant to
the Subordinated Debt Documents in connection with the Borrower’s exercise of
its option to elect to pay accrued and unpaid interest on Subordinated Debt by
delivery of additional Subordinated Notes.

             “Plan” means any Pension Plan or Welfare Plan.

             “Post-Closing Security Documents” is defined in Schedule II
attached hereto.

             “Principal Payment Date” is defined in Section 3.1(b).

             “Principal Repayment Schedule” is defined in Section 3.1(b).

             “Quarterly Payment Date” means the last day of each March, June,
September, and December or, if any such day is not a Business Day, the next
succeeding Business Day.

             “Quarterly Status Report” means a status report prepared quarterly
by the Borrower in form, scope and content acceptable to the Administrative
Agent, setting forth as of such quarter then ended (i) detailing production from
the Oil and Gas Properties, the volumes of Oil and Gas produced and saved, the
volumes of Oil and Gas sold, gross revenue, net income, related leasehold
operating expenses, severance taxes, other taxes, capital costs and any
production imbalances incurred during such period, (ii) describing the
Borrower’s position regarding its Hedging Agreements with respect to its Oil and
Gas Properties including the amount contracted in volumes and as a percentage of
the Company’s total anticipated production, length of contracts, and the price
or prices hedged, and (iii) such additional information with respect to any of
Borrower’s Oil and Gas Properties as may be reasonably requested by
Administrative Agent.

             “Reducing Loan” is defined in Section 2.1.3.

             “Reducing Loan Commitment” means, relative to any Lender, such
Lender’s obligation to make Reducing Loans pursuant to Section 2.1.3.

             “Reducing Loan Commitment Amount” means an amount equal to the
lesser of (i) the Facility A Revolving Loan Commitment Amount, or (ii) the
aggregate amount of Revolving Loans outstanding on the Conversion Date, as such
amount may be reduced from time to time pursuant to Section 2.2.

             “Reducing Loan Commitment Termination Date” means the earliest of
(a) August 9, 2005; (b) the date on which the Reducing Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2; and (c) the date
on which any Commitment Termination Event occurs.  Upon the occurrence of any
event described in clause (b) or (c), the Revolving Loan Commitments shall
terminate automatically and without any further action.

             “Redeemable Preferred Stock” means preferred stock that has, or is
convertible into any security that has, mandatory redemption or repurchase
requirements (other than those exercisable solely at the option of the issuer of
said stock) on or prior to the date set forth in clause (d) of the definition of
Stated Maturity Date.

             “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System.

             “Reimbursement Obligation” is defined in Section 2.7.6.

             “Release” means a “release”, as such term is defined in CERCLA.

             “Required Lenders” means, at any time, the Administrative Agent and
Lenders holding at least 66% of the then aggregate outstanding principal amount
of the Notes then held by the Lenders, or, if no such principal amount is then
outstanding, the Administrative Agent and Lenders having at least 66% of the
Commitments.

             “Reserve Report” means a report, prepared in accordance with
guidelines and requirements of the Securities and Exchange Commission and in
form acceptable to the Administrative Agent, covering proved developed and
proved undeveloped Oil and Gas reserves attributable to Borrower’s and its
Subsidiaries’ Oil and Gas Properties and setting forth with respect thereto, (i)
the total quantity of proved developed and proved undeveloped reserves
(separately classified as to producing, shut–in, behind pipe, and undeveloped),
(ii) the estimated future net revenues and cumulative estimated future net
revenues, (iii) the present discounted value of future net revenues, and (iv)
such other information and data with respect to the Oil and Gas Properties as
the Administrative Agent may reasonably request.

             “Resource Conservation and Recovery Act” means the Resource
Conservation and Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from
time to time.

             “Revolving Facility A Availability Period” has the meaning set
forth in Section 2.1.1(c).

             “Revolving Facility A” means the credit facility described as
“Revolving Facility A” in Section 2.1.1.

             “Revolving Facility B” means the credit facility described as
“Revolving Facility B” in Section 2.1.1.

             “Revolving Loan” means a loan made pursuant to Section 2.1.1, and
includes loans made under Revolving Facility A and Revolving Facility B.

             “Revolving Loan Commitment” means, relative to any Lender, such
Lender’s obligation to continue the Existing Loans as Revolving Loans and to
make subsequent Revolving Loans pursuant to Section 2.1.1.

             “Revolving Loan Commitment Amount” means the sum of the Facility A
Revolving Loan Commitment Amount plus the Facility B Revolving Loan Commitment
Amount.

             “Revolving Loan Commitment Termination Date” means the earliest of
(a) December 31, 2003; (b) the date on which the Revolving Loan Commitment
Amount is terminated in full or reduced to zero pursuant to Section 2.2; and
(c) the date on which any Commitment Termination Event occurs.  Upon the
occurrence of any event described in clause (b) or (c), the Revolving Loan
Commitments shall terminate automatically and without any further action.
Arights” means rights, remedies, powers, privileges and benefits.

             “Stated Amount” of each Letter of Credit means the face amount of
such Letter of Credit as such amount is in effect on the issuance date thereof.

             “Stated Expiry Date” is defined in Section 2.7.1.

             “Stated Maturity Date” means (a) in the case of any Revolving Loan
under Revolving Facility A, December 31, 2003, (b) in the case of any Revolving
Loan under Revolving Facility B, the date that is sixty (60) days after the
Effective Date, (c) in the case of any Letter of Credit, August 9, 2005, (d) in
the case of any Reducing Loan, August 9, 2005, and (e) in the case of any Term
Loan, August 9, 2005.

             “Subordinated Debt” means Indebtedness of the Borrower that the
Borrower designates as “Subordinated Indebtedness” hereunder by giving written
notice to the Administrative Agent, which Indebtedness is issued upon, and that
is governed by documents containing, terms and conditions satisfactory to the
Required Lenders in their sole discretion and that is subordinated to the
Obligations upon terms and conditions satisfactory to the Required Lenders in
their sole discretion.

             “Subordinated Debt Documents” means documents executed in
connection with Subordinated Debt.

             “Subordinated Notes” means promissory notes evidencing Subordinated
Debt.

             “Subordination Agreement” means a subordination agreement or other
agreement containing the terms upon which Subordinated Debt is subordinated to
the Obligations.

             “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

             “Tangible Net Worth” means the consolidated net worth of the
Borrower and its Subsidiaries (excluding any Redeemable Preferred Stock) after
subtracting therefrom the aggregate amount of any Intangible Assets of the
Borrower and its Subsidiaries.  “Intangible Assets” means the amount (to the
extent reflected in determining consolidated net worth) of all unamortized debt
discount and expense (to the extent, if any, recorded as an unamortized deferred
charge), unamortized deferred charges, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks and brand names; provided
that for purposes of this definition, consolidated net worth shall be adjusted
to exclude non-cash items, including foreign currency translation adjustments,
unrealized gains and losses, and mark–to–market adjustments relating to Hedging
Agreements, pursuant to GAAP.

             “Target Companies” means the entities being acquired by the
Borrower pursuant to the Acquisition Contracts.

             “Taxes” is defined in Section 4.6.

             “Term Loan” means the term loan of each Lender made pursuant to
Section 2.1.4.

             “Term Loan Commitment” means, relative to any other Lender, such
Lender’s obligation to make a Term Loan pursuant to Section 2.1.4.

             “Term Loan Commitment Amount” means an amount (subject to reduction
or cancellation as herein provided) equal to $40,000,000.

             “Term Loan Facility” means the term credit facility as described in
and subject to the limitations set forth in Section 2.1.4.

             “Term Loan Note” means the promissory note issued to each Lender
under this Agreement to evidence the Borrower’s obligations to repay the Term
Loan, each such note to be substantially in the form of Exhibit A-3.

             “Term Loan Principal Debt” means, on any date of determination, the
aggregate unpaid principal balance of all Borrowings under the Term Loan
Facility.

             “Total Funded Debt” means, as of any date, the sum without
duplication of (a) the outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries of the nature referred to in clauses (a), (b), (c)
and (f) of the definition of “Indebtedness” and (b) all Redeemable Preferred
Stock, valued at the redemption price thereof; provided, however, in the event
that Borrower’s Aworking capital” (determined in accordance with GAAP) is
greater than $0 at any time at which the Borrower’s Total Funded Debt is
calculated, then Total Funded Debt for such time period shall equal the
outstanding principal amount of all Indebtedness of the Borrower and its
Subsidiaries of the nature referred to in clauses (a), (b), (c) and (f) of the
definition of “Indebtedness” plus all Redeemable Preferred Stock, less cash on
hand or Cash Equivalent Investments which are free and clear of all Liens other
than Liens securing the Loans.

             “type” means, relative to any Loan, the portion thereof, if any,
being maintained as a Base Rate Loan or a LIBO Rate Loan.

             “U.C.C.” means the Uniform Commercial Code, as in effect in the
State of Texas.

             “United States” or “U.S.” means the United States of America, its
fifty States and the District of Columbia.

             “Watford” shall have the meaning given to it in the Acquisition
Contracts.

             “Welfare Plan” means a Awelfare plan”, as such term is defined in
section 3(1) of ERISA.

             “West Shore” means West Shore Processing Company, L.L.C., a
Michigan limited liability company.

             “West Shore/Basin Purchase Agreement” means that certain Purchase
and Sale Agreement, dated as of November 21, 1997, between Michigan Energy
Company and MarkWest Michigan.

             “Working Capital Loan Agreement” is defined in the second recital.

             SECTION 1.2  Use of Defined Terms.  Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in the Disclosure Schedule and in
each Note, Borrowing Request, Continuation/Conversion Notice, Loan Document,
notice and other communication delivered from time to time in connection with
this Agreement or any other Loan Document.

             SECTION 1.3  Cross-References.  Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be, and, unless otherwise specified,
references in any Article, Section or definition to any clause are references to
such clause of such Article, Section or definition.

             SECTION 1.4  Accounting and Financial Determinations.  Unless
otherwise specified, all accounting terms used herein or in any other Loan
Document shall be interpreted, all accounting determinations and computations
hereunder or thereunder (including under Section 7.2.4) shall be made, and all
financial statements required to be delivered hereunder or thereunder shall be
prepared in accordance with, those generally accepted accounting principles
(“GAAP”) applied in the preparation of the financial statements referred to in
Section 6.5.

ARTICLE II
COMMITMENTS, BORROWING PROCEDURES AND NOTES

             SECTION 2.1  Commitments.  On the terms and subject to the
conditions of this Agreement (including Article V), each Lender severally, to
the extent of its Percentage, agrees to make Loans pursuant to the Commitments
described in this Section 2.1.

             SECTION 2.1.1              Revolving Loan Commitment.

                           (a)         On the Effective Date, all outstanding
Existing Loans shall be amended, renewed, restated, extended and converted (but
shall not be deemed to be repaid) to Revolving Loans under this Agreement.

                           (b)        Each Lender severally, but not jointly,
agrees to lend to the Borrower such Lender’s Percentage of one or more
Borrowings under (i) Revolving Facility A, not to exceed such Lender’s
Percentage of the Facility A Revolving Loan Commitment Amount, and
(ii) Revolving Facility B, not to exceed such Lender’s Percentage of the
Facility B Revolving Loan Commitment Amount.

                           (c)         Subject to the conditions set forth in
this Agreement, (i) Revolving Loans under Revolving Facility A shall be
available during the periods beginning on the Effective Date and ending on the
day prior to the Revolving Loan Commitment Termination Date (the “Revolving
Facility A Availability Period”), and (ii) Revolving Loans under Revolving
Facility B shall be available during the period beginning on the Effective Date
and ending on the day prior to the Stated Maturity Date for Revolving Loans
under Revolving Facility B.

                          (d)        On the terms and subject to the conditions
hereof, the Borrower may from time to time borrow, prepay and reborrow Revolving
Loans.

             SECTION 2.1.2              Commitment to Issue Letters of Credit. 
From time to time on any Business Day prior to the Commitment Termination Date,
each Issuer will issue, and each Lender will participate in, to the extent of
each Lender’s Percentage, the Letters of Credit, in accordance with the terms of
Section 2.7.

             SECTION 2.1.3              Reducing Loan Commitment.  Subject to
the terms and conditions hereof, on the Conversion Date each Lender will make a
Reducing Loan to the Borrower in the amount equal to such Lender’s Percentage of
the amounts outstanding on the Conversion Date under the Revolving Loans, or
such lesser amount as requested by Borrower by converting Revolving Loans to
Reducing Loans (which conversion shall be deemed automatically to have occurred
upon satisfaction of such conditions).  From time to time on any Business Day
occurring prior to the Reducing Loan Commitment Termination Date, each Lender
will make Loans (relative to such Lender, its “Reducing Loans”) to the Borrower
equal to such Lender’s Percentage of the aggregate amount of the Borrowing of
Reducing Loans requested by the Borrower to be made on such day.  The Commitment
of each Lender described in this Section 2.1.3 is herein referred to as its
“Reducing Loan Commitment”.  On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and reborrow Reducing Loans.

             SECTION 2.1.4              Term Loan Commitment.  Subject to and in
reliance upon the terms and conditions hereof, each Lender severally, but not
jointly, agrees to lend to Borrower in a single disbursement on the Effective
Date such Lender’s Percentage of the Term Loan Commitment.  If all or a portion
of the Term Loan Principal Debt is paid or prepaid, then the amount so paid or
prepaid may not be reborrowed.  Any portion of the Term Loan Commitment that
remains undisbursed after the initial disbursement under the Term Loan Facility
shall be reduced to zero and cancelled on the date of such initial disbursement.

             SECTION 2.1.5              Lenders Not Required To Make Loans or
Issue or Participate in Letters of Credit.  No Lender shall be permitted or
required to (a) continue any Existing Loan as a Loan hereunder or to make any
Revolving Loan if, after giving effect thereto (i) the aggregate outstanding
principal amount of all Revolving Loans of all Lenders, together with all Letter
of Credit Outstandings, would exceed the Revolving Loan Commitment Amount, or
(ii) the aggregate outstanding principal amount of all Revolving Loans of such
Lender, together with its Percentage of all Letter of Credit Outstandings, would
exceed such Lender’s Percentage of the Revolving Commitment Amount, or (b) make
any Reducing Loan if, after giving effect thereto, (i) the aggregate outstanding
principal amount of all Reducing Loans of all Lenders, together with all Letter
of Credit Outstandings would exceed the Reducing Loan Commitment Amount, or (ii)
the aggregate outstanding principal amount of all Reducing Loans of such Lender,
together with its Percentage of all Letter of Credit Outstandings, would exceed
such Lender’s Percentage of the Reducing Loan Commitment Amount, or (c) issue
(in the case of any Issuer) or participate in (in the case of each Lender) any
Letter of Credit if, after giving effect thereto (i) all Letter of Credit
Outstandings together with the aggregate outstanding principal amount of all
Loans of all Lenders would exceed the Commitment Amount, or (ii) such Lender’s
Percentage of all Letter of Credit Outstandings together with the aggregate
outstanding principal amount of all Loans of such Lender would exceed such
Lender’s Percentage of the Commitment Amount, or (iii) all Letter of Credit
Outstandings would exceed the Letter of Credit Sublimit.

             SECTION 2.1.6              Increase in Facility A Revolving Loan
Commitment Amount.

                           (a)         During the Revolving Facility A
Availability Period, the Borrower may, by written notice (the “Increase Notice”)
to the Administrative Agent (and the Administrative Agent shall promptly deliver
a copy of such notice to the Lenders), request that the aggregate amount of the
Facility A Revolving Loan Commitment Amount be increased by an amount not less
than $5,000,000; provided that (i) if such increase is made at a time when no
Canadian Facility is in place, then after giving effect to any such increase the
Facility A Revolving Loan Commitment Amount hereunder shall not exceed
$75,000,000 minus any amount by which the Facility A Revolving Loan Commitment
Amount shall have been reduced pursuant to Section 2.2, and (ii) if such
increase is made at a time when a Canadian Facility is in place then after
giving effect to such increase, the aggregate amount of the Facility A Revolving
Loan Commitment Amount hereunder plus the aggregate amount of the commitments of
the lenders under the Canadian Facility shall not exceed $110,000,000 minus any
amount by which the Facility A Revolving Loan Commitment Amount shall have been
reduced pursuant to Section 2.2 and minus any amount by which the commitments of
the lenders under such Canadian Facility shall have been reduced pursuant to the
provisions of the applicable credit agreement permitting the borrower thereunder
to reduce the commitments thereunder.  The Increase Notice shall set forth the
amount of the requested increase in the Facility A Revolving Loan Commitment
Amount and the date on which such increase is requested to become effective
(which shall be not less than 30 days or more than 60 days after the date of
such notice), and at the Borrower’s option, may offer to one or more existing
Lenders and/or other banks or financial institutions (any such Lender or other
bank or other  institution referred to in this clause (a) being called an
“Augmenting Lender”) the opportunity to extend credit hereunder or increase
their existing Facility A Revolving Loan Commitment Amount in an aggregate
amount equal to the proposed increase; provided that no Lender shall be
obligated to agree to increase its Facility A Revolving Loan Commitment Amount
and, provided further, that each Augmenting Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and the Borrower and each such
Augmenting Lender shall execute all such documentation as the Administrative
Agent shall reasonably specify to evidence its Facility A Revolving Loan
Commitment Amount and status as a Lender hereunder.

                           (b)        On the effective date (the “Increase
Effective Date”) of any increase in the Facility A Revolving Loan Commitment
Amount pursuant to this Section 2.1.6 (the “Commitment Increase”), (i) the
aggregate principal amount of the Loans outstanding (the “Initial Loans”)
immediately prior to giving effect to the Commitment Increase on the Increase
Effective Date shall be deemed to be paid, (ii) each Augmenting Lender that
shall have been a Lender prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Percentage of the Commitment (the “Pro Rata
Share”) (calculated after giving effect to the Commitment Increase) multiplied
by (2) the amount of the Subsequent Loans (as hereinafter defined) and (B) the
product of (1) such Lender’s Pro Rata Share (calculated without giving effect to
the Commitment Increase) multiplied by (2) the amount of the Initial Loans,
(iii) each Augmenting Lender that shall not have been a Lender prior to the
Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to the product of (1) such Augmenting Lender’s Pro Rata Share
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of the Subsequent Loans, and (iv) after the Administrative Agent
receives the funds specified in clauses (ii) and (iii) above, the Administrative
Agent shall pay to each Lender whose Commitment  is not being increased (a
“Non-Increasing Lender”) the portion of such funds that is equal to the
difference between (A) the product of (1) such Non-Increasing Lender’s Pro Rata
Share (calculated without giving effect to the Commitment Increase) multiplied
by (2) the amount of the Initial Loans, and (B) the product of (1) such
Non-Increasing Lender’s Pro Rata Share (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of the Subsequent Loans,
(v) after the effectiveness of the Commitment Increase, the Borrower shall be
deemed to have made new Borrowings (the “Subsequent Loans”) in an aggregate
principal amount of the Initial Loans and of the types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.2, (vi) each Non-Increasing Lender and each
Augmenting Lender shall be deemed to hold its Pro Rata Share of each Subsequent
Loan (each calculated after giving effect to the Commitment Increase) and
(vii) the Borrower shall pay each Augmenting Lender that shall have been a
Lender prior to the Commitment Increase and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Loans.  The deemed payments made
pursuant to clause (i) above in respect of each LIBO Rate Loan shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 4.4  if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs result.

                           (c)         Increases and new Facility A Revolving
Loan Commitment Amount created pursuant to this Section 2.1.5 shall become
effective on the date specified in the notice delivered by the Borrower pursuant
to the first sentence of paragraph (a) above.

                           (d)        No increase in the total Facility A
Revolving Loan Commitment Amount (or in the Commitment of any Lender) or
addition of a new Lender shall become effective under this Section unless (i)
the Borrower shall deliver a certificate of an Authorized Officer, dated as of
the Increase Effective Date, certifying that no Default shall have occurred and
be continuing and that the representations and warranties of the Borrower
contained in this Agreement are true and correct on and as of such date, and
(ii) the Administrative Agent shall have received documents and an opinion
consistent with those delivered on the Effective Date under Sections 5.1.1 and
5.1.7 as to the corporate authority of the Borrower to borrow hereunder after
giving effect to such increase.

                           (e)         Notwithstanding the foregoing, if there
is a Canadian Facility in effect, no increase in the Facility A Revolving Loan
Commitment Amount may be made pursuant to this Section 2.1.5 unless, after such
increase, the Percentage of each Lender hereunder is the same as the pro rata
share of such Lender or its Affiliate in the Canadian Facility.

             SECTION 2.2  Reduction of Commitment Amounts.  The Commitment
Amounts are subject to reduction from time to time pursuant to this Section 2.2.

             SECTION 2.2.1              Optional.  The Borrower may, from time
to time on any Business Day, voluntarily reduce the Commitment Amount; provided,
however, that all such reductions shall require at least three Business Days’
prior notice to the Administrative Agent and be permanent, and any partial
reduction of any Commitment Amount shall be in a minimum amount of $2,500,000
and in an integral multiple of $500,000.

             SECTION 2.2.2              Mandatory as to Reducing Loans.  On the
last day of each fiscal quarter following the Revolving Loan Commitment
Termination Date, the Reducing Loan Commitment Amount shall, without any further
action, automatically and permanently be reduced by an amount equal to the
greater of (a) $3,500,000, and (b) 6.67% of the aggregate Reducing Loan
Commitment in effect on such day; provided, however, that on the Stated Maturity
Date, the Reducing Loan Commitment Amount shall be zero.  Voluntary reductions
of the Reducing Loan Commitment Amount made pursuant to Section 2.2.1 shall be
applied to diminish the amount of scheduled reductions to such Commitment Amount
thereafter becoming effective pursuant to this Section pro rata.

             SECTION 2.3  Borrowing Procedure.  By delivering a Borrowing
Request to the Administrative Agent on or before 10:00 a.m., Central time, on a
Business Day, the Borrower may from time to time irrevocably request, (i) on not
less than three nor more than five Business Days’ notice, a LIBO Rate Loan or
(ii) on not less than the same day or more than five Business Days’ notice, a
Base Rate Loan, in a minimum amount of $500,000 and an integral multiple of
$500,000, or in the unused amount of the applicable Commitment, if less.  On the
terms and subject to the conditions of this Agreement, each Borrowing shall be
comprised of the type of Loans, and shall be made on the Business Day specified
in such Borrowing Request.  On or before 11:00 a.m., Central time, on such
specified Business Day each Lender shall deposit with the Administrative Agent
same day funds in an amount equal to such Lender’s Percentage of the requested
Borrowing.  Such deposit will be made to an account which the Administrative
Agent shall specify from time to time by notice to the Lenders.  To the extent
funds are received from the Lenders, the Administrative Agent shall make such
funds available to the Borrower by wire transfer to the accounts the Borrower
shall have specified in its Borrowing Request.  No Lender’s obligation to make
any Loan shall be affected by any other Lender’s failure to make any Loan.

             SECTION 2.4  Continuation and Conversion Elections.  By delivering
a Continuation/Conversion Notice to the Administrative Agent on or before 10:00
a.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, (i) on not less than three nor more than five Business Days’
notice, in connection with any LIBO Rate Loan or any Base Rate Loan, that all,
or any portion in an aggregate minimum amount of $500,000 and an integral
multiple of $500,000, of any Loans be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or, in the case of LIBO Rate Loans, be continued as a LIBO
Rate Loan, and (iii) on or before the last day of the then current Interest
Period with respect to a LIBO Rate Loan that such Loan be converted into a Base
Rate Loan (in the absence of delivery of a Continuation/ Conversion Notice with
respect to any LIBO Rate Loan at least three Business Days before the last day
of the then current Interest Period with respect thereto, such LIBO Rate Loan
shall, on such last day, automatically convert to a Base Rate Loan); provided,
however, that (i) each such conversion or continuation shall be pro rated among
the applicable outstanding Loans of all Lenders, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.

             SECTION 2.5  Funding.  Each Lender may, if it so elects, fulfill
its obligation to make, continue or convert LIBO Rate Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
LIBO Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.  In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
presumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.

             SECTION 2.6  Notes.

                           (a)         Revolving Facility A.  Each Lender’s
Revolving Loans under a Revolving Loan Commitment and Reducing Loans under a
Reducing Loan Commitment, shall be evidenced by a Facility A Revolving Note
payable to the order of such Lender in a maximum principal amount equal to such
Lender’s Percentage of the original applicable Facility A Revolving Loan
Commitment Amount.

                           (b)        Revolving Facility B.  Each Lender’s
Revolving Loans under Revolving Facility B shall be evidenced by a Facility B
Revolving Note payable to the order of such Lender in a maximum principal amount
equal to such Lender’s Percentage of the Facility B Revolving Loan Commitment.

                           (c)         Term Loan Facility.  Each Lender’s Term
Loan shall be evidenced by a Term Loan Note payable to the order of such Lender
in a maximum principal amount equal to such Lender’s Percentage of the Term Loan
Commitment Amount.

                           (d)        The Borrower hereby irrevocably authorizes
each Lender to make (or cause to be made) appropriate notations on the grid
attached to each of such Lender’s Notes (or on any continuation of such grid),
which notations, if made, shall evidence, among other things, the date of, the
outstanding principal of, and the interest rate and Interest Period applicable
to the Loans evidenced thereby.  Such notations shall be rebuttable presumptive
evidence of such amounts; provided however, that the failure of any Lender to
make any such notations shall not limit, enlarge or otherwise affect any
Obligations of the Borrower or any other Obligor.

             SECTION 2.7   Letters of Credit.

             SECTION 2.7.1              Issuance Requests.  By delivering to the
Administrative Agent and the applicable Issuer an Issuance Request on or before
11:30 a.m., Central time, the Borrower may request, from time to time prior to
the Commitment Termination Date and on not less than three nor more than ten
Business Days’ notice, that such Issuer issue an irrevocable standby letter of
credit in such form as may be mutually agreed to by the Borrower and such Issuer
(each a “Letter of Credit”), in support of financial obligations of the Borrower
incurred in the Borrower’s ordinary course of business and which are described
in such Issuance Request.  Upon receipt of an Issuance Request, the
Administrative Agent shall promptly notify the Lenders thereof.  Each Letter of
Credit shall by its terms: (a) be issued in a Stated Amount which (i) together
with all Letter of Credit Outstandings does not exceed the Letter of Credit
Sublimit, or (ii) together with all Letter of Credit Outstandings and all
outstanding Loans does not exceed (or would not exceed) the then Commitment
Amount (as such amount is reduced and is scheduled to reduce prior to the Stated
Expiry Date pursuant to Section 2.2); and (b) be stated to expire on a date (its
“Stated Expiry Date”) no later than the earlier (i) of one year from its date of
issuance and (ii) the Commitment Termination Date.  So long as no Default has
occurred and is continuing, by delivery to the applicable Issuer and the
Administrative Agent of an Issuance Request at least three but not more than ten
Business Days prior to the Stated Expiry Date of any Letter of Credit, the
Borrower may request such Issuer to extend the Stated Expiry Date of such Letter
of Credit for an additional period not to exceed the earlier of one year from
its date of extension and the Reducing Loan Commitment Termination Date.

             SECTION 2.7.2              Issuances and Extensions.  On the terms
and subject to the conditions of this Agreement (including Article V), the
Issuer shall issue Letters of Credit, and extend the Stated Expiry Dates of
outstanding Letters of Credit, in accordance with the Issuance Requests made
therefor.  Each Issuer will make available the original of each Letter of Credit
which it issues in accordance with the Issuance Request therefor to the
beneficiary thereof (and will promptly provide each of the Lenders and the
Borrower with a copy of such Letter of Credit) and will notify the beneficiary
under any Letter of Credit of any extension of the Stated Expiry Date thereof.

             SECTION 2.7.3              [Intentionally Omitted].

             SECTION 2.7.4              Other Lenders’ Participation.  Each
Letter of Credit issued pursuant to Section 2.7.2 shall, effective upon its
issuance and without further action, be issued on behalf of all Lenders
(including the Issuer thereof) pro rata according to their respective
Percentages.  Each Lender shall, to the extent of its Percentage, be deemed
irrevocably to have participated in the issuance of such Letter of Credit and
shall be responsible to reimburse promptly the Issuer thereof for Reimbursement
Obligations which have not been reimbursed by the Borrower in accordance with
Section 2.7.5, or which have been reimbursed by the Borrower but must be
returned, restored or disgorged by such Issuer for any reason, and each Lender
shall, to the extent of its Percentage, be entitled to receive from the
Administrative Agent a ratable portion of the letter of credit fees received by
the Administrative Agent pursuant to Section 3.3.3, with respect to each Letter
of Credit.  In the event that the Borrower shall fail to reimburse any Issuer,
or if for any reason Loans shall not be made to fund any Reimbursement
Obligation, all as provided in Section 2.7.5 and in an amount equal to the
amount of any drawing honored by such Issuer under a Letter of Credit issued by
it, or in the event such Issuer must for any reason return or disgorge such
reimbursement, such Issuer shall promptly notify each Lender of the unreimbursed
amount of such drawing and of such Lender’s respective participation therein. 
Each Lender shall make available to such Issuer, whether or not any Default
shall have occurred and be continuing, an amount equal to its respective
participation in same day or immediately available funds at the office of such
Issuer specified in such notice not later than 11:30 a.m., Central time, on the
Business Day (under the laws of the jurisdiction of such Issuer) after the date
notified by such Issuer.  In the event that any Lender fails to make available
to such Issuer the amount of such Lender’s participation in such Letter of
Credit as provided herein, such Issuer shall be entitled to recover such amount
on demand from such Lender together with interest at the daily average Federal
Funds Rate for three Business Days (together with such other compensatory
amounts as may be required to be paid by such Lender to the Administrative Agent
pursuant to the Rules for Interbank Compensation of the council on International
Banking or the Clearinghouse Compensation Committee, as the case may be, as in
effect from time to time) and thereafter at the Alternate Base Rate plus 2%. 
Nothing in this Section shall be deemed to prejudice the right of any Lender to
recover from any Issuer any amounts made available by such Lender to such Issuer
pursuant to this Section in the event that it is determined by a court of
competent jurisdiction that the payment with respect to a Letter of Credit by
such Issuer in respect of which payment was made by such Lender constituted
gross negligence or wilful misconduct on the part of such Issuer.  Each Issuer
shall distribute to each other Lender which has paid all amounts payable by it
under this Section with respect to any Letter of Credit issued by such Issuer
such other Lender’s Percentage of all payments received by such Issuer from the
Borrower in reimbursement of drawings honored by such Issuer under such Letter
of Credit when such payments are received.

             SECTION 2.7.5              Disbursements.  Each Issuer will notify
the Borrower and the Administrative Agent promptly of the presentment for
payment of any Letter of Credit, together with notice of the date (the
“Disbursement Date”) such payment shall be made.  Subject to the terms and
provisions of such Letter of Credit, the applicable Issuer shall make such
payment to the beneficiary (or its designee) of such Letter of Credit.  Prior to
11:30 a.m., Central time, on the Disbursement Date, the Borrower will reimburse
the applicable Issuer for all amounts which it has disbursed under the Letter of
Credit.  In the event the applicable Issuer is not reimbursed by the Borrower on
the Disbursement Date, or if such Issuer must for any reason return or disgorge
such reimbursement, the Lenders (including such Issuer) shall, on the terms and
subject to the conditions of this Agreement, fund the Reimbursement Obligation
therefor by making, on the next Business Day, Loans which are Base Rate Loans as
provided in Section 2.1.2 or 2.1.3 (the Borrower being deemed to have given a
timely Borrowing Request therefor for such amount); provided, however, for the
purpose of determining the availability of the Commitments to make Loans
immediately prior to giving effect to the application of the proceeds of such
Loans, such Reimbursement Obligation shall be deemed not to be outstanding at
such time.  To the extent the applicable Issuer is not reimbursed in full in
accordance with the preceding sentences, the Borrower’s Reimbursement Obligation
shall accrue interest at a fluctuating rate equal to the Alternate Base Rate,
plus the Applicable Margin plus a margin of 2% per annum, payable on demand.

             SECTION 2.7.6              Reimbursement.  The Borrower’s
obligation (a “Reimbursement Obligation”) under Section 2.7.5 to reimburse an
Issuer with respect to each Disbursement (including interest thereon), and each
Lender’s obligation to make participation payments in each drawing which has not
been reimbursed by the Borrower, shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim, or defense
to payment which the Borrower may have or have had against any Lender or any
beneficiary of a Letter of Credit, including any defense based upon the
occurrence of any Default, any draft, demand or certificate or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient, the failure of any disbursement to conform to the terms of the
applicable Letter of Credit (if, in the applicable Issuer’s good faith opinion,
such disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such disbursement, or the
legality, validity, form, regularity, or enforceability of such Letter of
Credit; provided, however, that nothing herein shall adversely affect the right
of the Borrower or any Lender to commence any proceeding against the applicable
Issuer for any wrongful disbursement made by such Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence or wilful
misconduct on the part of such Issuer.

             SECTION 2.7.7              Deemed Disbursements.  Upon either
(i) the occurrence and during the continuation of an Event of Default pursuant
to Section 8.1.9 or the occurrence of the Commitment Termination Date or
(ii) the declaration by the Administrative Agent of all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated
as provided in Section 8.3, an amount equal to that portion of Letter of Credit
Outstandings attributable to outstanding and undrawn Letters of Credit shall, at
the election of the applicable Issuer acting on instructions from the Required
Lenders, and without demand upon or notice to the Borrower, be deemed to have
been paid or disbursed by such Issuer under such Letters of Credit
(notwithstanding that such amount may not in fact have been so paid or
disbursed), and, upon notification by such Issuer to the Administrative Agent
and the Borrower of its obligations under this Section, the Borrower shall be
immediately obligated to reimburse such Issuer the amount deemed to have been so
paid or disbursed by such Issuer.  Any amounts so received by such Issuer from
the Borrower pursuant to this Section shall be held as collateral security for
the repayment of the Borrower’s obligations in connection with the Letters of
Credit issued by such Issuer.  All amounts on deposit pursuant to this
Section 2.7.7 shall, until their application to any Obligation or their return
to the Borrower, as the case may be, at the Borrower’s written request, be
invested in high grade short-term liquid investments acceptable to
Administrative Agent and designated by the Borrower, which investments shall be
held by the Administrative Agent as additional collateral security for the
repayment of the Borrower’s Obligations under and in connection with the Letters
of Credit and all other Obligations.  Any losses, net of earnings, and
reasonable fees and expenses of such investments shall be charged against the
principal amount invested.  The Administrative Agent and the Lenders shall not
be liable for any loss resulting from any investment made by the Administrative
Agent at the Borrower’s request.  The Administrative Agent is not obligated
hereby, or by any other Loan Document, to make or maintain any investment,
except upon written request by the Borrower.  At any time when such Letters of
Credit shall terminate and all Obligations to each Issuer are either terminated
or paid or reimbursed to such Issuer in full, the Obligations of the Borrower
under this Section shall be reduced accordingly (subject, however, to
reinstatement in the event any payment in respect of such Letters of Credit is
recovered in any manner from such Issuer), and such Issuer will return to the
Borrower the excess, if any, of (a) the aggregate amount held by such Issuer and
not theretofore applied by such Issuer to any Reimbursement Obligation over
(b) the aggregate amount of all Reimbursement Obligations to such Issuer
pursuant to this Section, as so adjusted.  At such time when all Events of
Default shall have been cured or waived, if the Reducing Loan Commitment
Termination Date shall not have occurred for any reason, each Issuer shall
return to the Borrower all amounts then on deposit with such Issuer pursuant to
this Section.

             SECTION 2.7.8              Nature of Reimbursement Obligations. 
The Borrower shall assume all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof.  Neither any Issuer nor any Lender
(except to the extent of its own gross negligence or wilful misconduct) shall be
responsible for: (a) the form, validity, sufficiency, accuracy, genuineness, or
legal effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent, or forged;  (b) the form, validity, sufficiency,
accuracy, genuineness, or legal effect of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof in whole or in part, which may prove
to be invalid or ineffective for any reason; (c) failure of the beneficiary to
comply fully with conditions required in order to demand payment under a Letter
of Credit; (d) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, facsimile or
otherwise; or (e) any loss or delay in the transmission or otherwise of any
document or draft required in order to make a Disbursement under a Letter of
Credit or of the proceeds thereof.  None of the foregoing shall affect, impair,
or prevent the vesting of any of the rights or powers granted any Issuer or any
Lender hereunder.  In furtherance and extension, and not in limitation or
derogation, of any of the foregoing, any action taken or omitted to be taken by
any Issuer in good faith shall be binding upon the Borrower and shall not put
such Issuer under any resulting liability to the Borrower.

             SECTION 2.7.9              Increased Costs; Indemnity.  If by
reason of (a) any change in applicable law, regulation, rule, decree or
regulatory requirement or any change in the interpretation or application by any
judicial or regulatory authority of any law, regulation, rule, decree or
regulatory requirement, or (b) compliance by any Issuer or any Lender with any
direction, or requirement of any governmental or monetary authority, including
Regulation D of the F.R.S. Board: (i) any Issuer or any Lender shall be subject
to any tax (other than taxes on net income and franchises), levy, charge or
withholding of any nature or to any variation thereof or to any penalty with
respect to the maintenance or fulfillment of its obligations under this Section
2.7, whether directly or by such being imposed on or suffered by such Issuer or
such Lender; (ii) any reserve, deposit or similar requirement is or shall be
applicable, increased, imposed or modified in respect of any Letters of Credit
issued by any Issuer or participations therein purchased by any Lender; or
(iii) there shall be imposed on any Issuer or any Lender any other condition
regarding this Section 2.7, any Letter of Credit or any participation therein,
and the result of the foregoing is directly to increase the cost to such Issuer
or such Lender of issuing or maintaining any Letter of Credit or of purchasing
or maintaining any participation therein, or to reduce any amount receivable in
respect thereof by such Issuer or such Lender, then and in any such case such
Issuer or such Lender may, at any time after the additional cost is incurred or
the amount received is reduced, notify the Administrative Agent and the Borrower
thereof, and the Borrower shall pay within 10 days of demand such amounts as
such Issuer or Lender may in good faith specify to be necessary to compensate
such Issuer or Lender for such additional cost or reduced receipt, together with
interest on such amount from the date demanded until payment in full thereof at
a rate equal at all times to the Alternate Base Rate plus the Applicable Margin
per annum.  The determination by such Issuer or Lender, as the case may be, of
any amount due pursuant to this Section, as set forth in a statement setting
forth the calculation thereof in reasonable detail, shall be rebuttable
presumptive evidence of such amounts.

             In addition to amounts payable as elsewhere provided in this
Section 2.7, the Borrower hereby indemnifies, exonerates and holds each Issuer,
the Administrative Agent and each Lender harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether such Issuer,
the Administrative Agent or such Lender is a party to the action for which
indemnification is sought), including reasonable attorneys’ fees and
disbursements, which such Issuer, the Administrative Agent or such Lender may
incur or be subject to as a consequence, direct or indirect, of the issuance of
the Letters of Credit, other than as a result of the gross negligence or wilful
misconduct of such Issuer as determined by a court of competent jurisdiction, or
the failure of such Issuer to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority.

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

             SECTION 3.1  Repayments and Prepayments.  (a) The Borrower shall
repay in full the unpaid principal amount of each Loan upon the Stated Maturity
Date therefor; it being understood that, subject to satisfaction of the terms
and conditions hereof, repayment on the Stated Maturity Date of the Revolving
Loans under Revolving Facility A shall be by converting the then outstanding
balances of the Revolving Loans under Revolving Facility A to Reducing Loans as
provided in Section 2.1.3.  Each prepayment of any Loans made pursuant to this
Section shall be without premium or penalty, except as may be required by
Section 4.4.  No voluntary prepayment of principal of any Reducing Loans shall
cause a reduction in the Reducing Loan Commitment Amount or the Revolving Loan
Commitment Amount.

                           (b)        The Term Loan.  The Borrower shall repay
the principal of and interest on the Term Loans as follows:  The Borrower shall
make principal payments on each date set forth below (each, a “Principal Payment
Date”), in an amount equal to the dollar amount set forth below opposite such
date.  Each principal payment made on a Principal Payment Date shall be made
together with accrued and unpaid interest thereon.

Principal Payment Date Amount of Payment March 31, 2002 $2,800,000 June 30, 2002
$2,800,000 September 30, 2002 $2,800,000 December 31, 2002 $3,250,000 March 31,
2003 $3,250,000 June 30, 2003 $3,250,000 September 30, 2003 $3,250,000 December
31, 2003 $2,325,000 March 31, 2004 $2,325,000 June 30, 2004 $2,325,000 September
30, 2004 $2,325,000 December 31, 2004 $2,325,000 March 31, 2005 $2,325,000 June
30, 2005 $2,325,000 August 9, 2005 The remaining principal
balance of the Term Loan Total: $40,000,000

 

             SECTION 3.1.1              Optional Prepayment.  At any time prior
to the Stated Maturity Date, the Borrower may, from time to time on any Business
Day, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Loans; provided, however, that (a) any such prepayment
shall be made pro rata among Loans of the same type and, if applicable, having
the same Interest Period of all Lenders, (b) no such prepayment of any LIBO Rate
Loan may be made on any day other than the last day of the Interest Period for
such Loan, (c) all such voluntary prepayments (i) of LIBO Rate Loans, shall
require at least three (3) Business Days’ prior written notice to the
Administrative Agent, and (ii) of Base Rate Loans, shall require prior written
notice on the date of prepayment to the Administrative Agent, and (d) all such
voluntary partial prepayments shall be in an aggregate minimum amount of
$500,000 and an integral multiple of $500,000.

             SECTION 3.1.2              Mandatory Prepayment on Reducing Loans. 
The Borrower shall, on each date when any reduction in the Reducing Loan
Commitment Amount shall become effective, including pursuant to Section 2.2,
make a mandatory prepayment of all Reducing Loans, equal to the excess, if any,
of the then aggregate outstanding principal amount of all Reducing Loans
together with Letter of Credit Outstandings over the Reducing Loan Commitment
Amount as so reduced.

             SECTION 3.1.3              Mandatory Prepayment on Acceleration. 
The Borrower shall, immediately upon any acceleration of the Stated Maturity
Date of any Loans pursuant to Section 8.2 or Section 8.3, repay all Loans,
unless, pursuant to Section 8.3, only a portion of all Loans is so accelerated.

             SECTION 3.1.4              Prepayments of Term Loans.  All
prepayments of the Term Loans made on or before September 30, 2003 will be
applied first to reduce pro rata the amount of the remaining installments
through September 30, 2003, and secondly, to reduce pro rata the amount of the
remaining installments through June 30, 2005.  Prepayments made after September
30, 2003 will be applied to reduce pro rata the amount of the remaining
installments.

             SECTION 3.2   Interest Provisions.  Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with this
Section 3.2.

             SECTION 3.2.1              Rates.  Pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrower may
elect that Loans comprising a Borrowing accrue interest at a rate per annum:
(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the Alternate Base Rate plus the Applicable Margin from time to time in effect;
and (b) on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period plus the Applicable Margin.

             All LIBO Rate Loans shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to such
LIBO Rate Loan.

             SECTION 3.2.2              Default Rate.  While any Event of
Default exists or after acceleration, the Borrower shall pay upon demand
interest (after as well as before judgment) on the principal amount of all
outstanding Obligations at a fluctuating rate per annum equal to the Alternate
Base Rate plus the Applicable Margin plus 2%; provided, however, that with
respect to a LIBO Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, but in any event not to exceed the maximum rate
permitted by applicable law.

             SECTION 3.2.3              Payment Dates.  Interest accrued on each
Loan shall be payable, without duplication: (a) on the Stated Maturity Date
therefor; (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan; (c) with respect to Base Rate Loans, on each
Quarterly Payment Date occurring after the Effective Date; (d) with respect to
LIBO Rate Loans, the last day of each applicable Interest Period (and, if such
Interest Period shall exceed 90 days, on the 90th day of such Interest Period);
(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and (f) on that portion of any Loans the Stated
Maturity Date of which is accelerated pursuant to Section 8.2 or Section 8.3,
immediately upon such acceleration.  Interest accrued on Loans or other monetary
Obligations arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

             SECTION 3.3   Fees.  The Borrower agrees to pay the fees set forth
in this Section 3.3.  All such fees shall be non-refundable.

             SECTION 3.3.1              Commitment Fee.  The Borrower agrees to
pay to the Administrative Agent for the account of each Lender, for the period
(including any portion thereof when any of its Commitments are suspended by
reason of the Borrower’s inability to satisfy any condition of Article V)
commencing on the Effective Date and continuing through the final Commitment
Termination Date, a Commitment Fee on such Lender’s Percentage of the sum of the
average daily unused portion of the Commitment Amount (outstanding Loans and
Letters of Credit being deemed to be usage hereunder).  Such Commitment Fee
shall be payable by the Borrower in arrears, on each Quarterly Payment Date,
commencing with the first such day following the Effective Date, and on each
Commitment Termination Date.

             SECTION 3.3.2              Administrative Agent’s Fee.  To the
Administrative Agent for its own account, the fees provided in the fee letter
dated August 10, 2001 between the Borrower, the Administrative Agent and Banc of
America Securities LLC.

             SECTION 3.3.3              Letter of Credit Fees.  (a) The Borrower
agrees to pay to the Administrative Agent, for the account of each Lender, a fee
for each Letter of Credit for the period from and including the date of the
issuance of such Letter of Credit to (but not including) the date upon which
such Letter of Credit expires, at a per annum rate equal to the Applicable
Margin on the outstanding face amount of each Letter of Credit.  Such fee shall
be payable by the Borrower in arrears on each Quarterly Payment Date, and on the
Commitment Termination Date for any period then ending for which such fee shall
not theretofore have been paid, commencing on the first such date after the
issuance of such Letter of Credit.

                           (b)        The Borrower agrees to pay to the
Administrative Agent, for the account of the Issuer, a Letter of Credit fronting
fee for each Letter of Credit upon the issuance of each Letter of Credit in an
amount equal to the greater of (i) $500 or (ii) one-eight of one percent (1/8 of
1%) calculated on the face amount thereof.

ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS

             SECTION 4.1   Fixed Rate Lending Unlawful.  If any Lender shall
determine (which determination shall, upon notice thereof to the Borrower and
the Lenders, be conclusive and binding on the Borrower) that the introduction of
or any change in or in the interpretation of any law makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Lender to make, continue or maintain any Loan as, or to convert any Loan
into, a LIBO Rate Loan of a certain type, the obligations of all Lenders to
make, continue, maintain or convert any such Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all LIBO Rate Loans of such type shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion.

             SECTION 4.2   Deposits Unavailable.  If the Administrative Agent
shall have determined that (a) Dollar deposits in the relevant amount and for
the relevant Interest Period are not available to the Lenders in their relevant
markets; or (b) by reason of circumstances affecting BofA’s relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate Loans, then, upon notice from the Administrative Agent to
the Borrower and the Lenders, the obligations of all Lenders under Section 2.3
and Section 2.4 to make or continue any Loans as, or to convert any Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

             SECTION 4.3   Increased LIBO Rate Loan Costs, etc.  The Borrower
agrees to reimburse each Lender for any increase in the cost to such Lender of,
or any reduction in the amount of any sum receivable by such Lender in respect
of, making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans.  Such Lender shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Lender for such increased
cost or reduced amount; provided, that no Lender shall give such notice unless
it is generally charging borrowers similarly situated to the Borrower with
similar agreements with such Lender such amounts.  Such additional amounts shall
be payable by the Borrower directly to such Lender within five days of its
receipt of such notice, and such notice shall be rebuttable presumptive evidence
of such amounts.

             SECTION 4.4   Funding Losses.  In the event any Lender shall incur
any loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any Loan
as, or to convert any portion of the principal amount of any Loan into, a LIBO
Rate Loan) as a result of (a) any conversion or repayment or prepayment of the
principal amount of any LIBO Rate Loans on a date other than the scheduled last
day of the Interest Period applicable thereto, whether pursuant to Section 3.1
or otherwise; (b) any Loans not being made as LIBO Rate Loans in accordance with
the Borrowing Request therefor; or (c) any Loans not being continued as, or
converted into, LIBO Rate Loans in accordance with the Continuation/ Conversion
Notice therefor, then, upon the written notice of such Lender to the Borrower
(with a copy to the Administrative Agent), the Borrower shall, within five days
of its receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense.  Such written notice (which shall include calculations in reasonable
detail) and shall be rebuttable presumptive evidence of such amounts.

             SECTION 4.5   Increased Capital Costs.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request of
any court, central bank, regulator or other governmental authority affects or
would affect the amount of capital required or expected to be maintained by any
Lender or any Person controlling such Lender, and such Lender determines (in its
discretion exercised in good faith) that the rate of return on its or such
controlling Person’s capital as a consequence of its Commitments or the Loans
made by such Lender is reduced to a level below that which such Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return.  A statement of such
Lender as to any such additional amount or amounts shall be furnished to
Borrower including calculations thereof in reasonable detail and shall be
rebuttable presumptive evidence of such amounts.  In determining such amount,
such Lender may use any method of averaging and attribution that it (in its
discretion exercised in good faith) shall deem applicable.

             SECTION 4.6   Taxes.  All payments by the Borrower of principal of,
and interest on, the Loans, all payments in respect of the Reimbursement
Obligations and all other amounts payable hereunder shall be made free and clear
of and without deduction for any future enacted or increased income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender is organized or maintains an office from which Loans
are funded (such non-excluded items being called “Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will (a) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (b) promptly
forward to the Administrative Agent an official receipt or other documentation
satisfactory to the Administrative Agent evidencing such payment to such
authority; and (c) pay to the Administrative Agent for the account of the
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by each Lender will equal the full amount such Lender
would have received had no such withholding or deduction been required. 
Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and the Borrower will promptly pay such additional amounts (including, if
incurred as a result of the Borrower’s action, omission or delay, any penalties,
interest or expenses) as is necessary in order that the net amount received by
such person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such person would have received had
not such Taxes been asserted.

                           If the Borrower fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent,
for the account of the respective Lenders, the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lenders for any
incremental Taxes, interest or penalties that may become payable by any Lender
as a result of any failure of Borrower to pay the taxing authorities directly
where required.  For purposes of this Section 4.6, a distribution hereunder by
the Administrative Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

                           Each Lender that is organized under the laws of a
jurisdiction other than the United States shall, prior to the due date of any
payments under the Notes, execute and deliver to the Borrower and the
Administrative Agent, on or about the first scheduled payment date in each
Fiscal Year, one or more (as the Borrower or the Administrative Agent may
reasonably request) United States Internal Revenue Service Forms 4224 or Forms
1001 or such other forms or documents (or successor forms or documents),
appropriately completed, as may be applicable to establish the extent, if any,
to which a payment to such Lender is exempt from withholding or deduction of
Taxes.

             SECTION 4.7   Payments, Computations, etc.  Unless otherwise
expressly provided, all payments by the Borrower pursuant to this Agreement, the
Notes or any other Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment.  All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than 11:00
a.m., Central time, on the date due, in same day or immediately available funds,
to such account as the Administrative Agent shall specify from time to time by
notice to the Borrower.  Funds received after that time shall be deemed to have
been received by the Administrative Agent on the next succeeding Business Day. 
The Administrative Agent shall promptly remit in same day funds to each Lender
its share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days).  Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period” with respect to LIBO Rate Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

             SECTION 4.8   Sharing of Payments.  If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan, any Reimbursement Obligation or any
other Obligation (other than pursuant to the terms of Sections 4.3, 4.4 and 4.5)
in excess of its pro rata share of payments then or therewith obtained by all
Lenders, such Lender shall purchase from the other Lenders such participations
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and each
Lender which has sold a participation to the purchasing Lender shall repay to
the purchasing Lender the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Lender’s ratable share (according
to the proportion of (a) the amount of such selling Lender’s required repayment
to the purchasing Lender (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim.

             SECTION 4.9   Setoff.  Upon the occurrence of an Event of Default,
each Lender shall be entitled to exercise (for the benefit of all Lenders
pursuant to Section 4.8) any right of offset or bankers’ lien against each and
every account and other property or interest therein that the Borrower or any
Obligor may now or hereafter have with, or which is now or hereafter in the
possession of, such Lender, to the extent of the full amount of the
Obligations.  To secure the Obligations, the Borrower hereby grants to each
Lender a continuing security interest in any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided, however, that any exercise of such security interest
shall be subject to the provisions of Section 4.8.  Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff under applicable law or otherwise)
which such Lender may have.

ARTICLE V
CONDITIONS TO BORROWING

             SECTION 5.1   Continuation of Existing Loans; Initial Borrowing. 
The obligations of the Lenders to continue the Existing Loans as Loans hereunder
and to fund the initial Borrowing and to issue the initial Letter of Credit
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1.  All certificates,
agreements, opinions and other documents delivered shall be in form and
substance satisfactory to the Administrative Agent.

             SECTION 5.1.1              Resolutions, etc.  The Administrative
Agent shall have received from each Obligor a certificate, dated the date of the
initial Borrowing or the issuance of the initial Letter of Credit or of such
continuation, of its secretary, assistant secretary, manager or general partner
as applicable as to (a) resolutions of its Board of Directors, Managers, or
their equivalent then in full force and effect authorizing the execution,
delivery and performance of this Agreement, the Notes and each other Loan
Document to be executed by it, (b) the articles or certificate of incorporation
or organization for such Obligor, (c) the bylaws, operating agreements, or
partnership agreement of such Obligor, (d) the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement, the
Notes and each other Loan Document executed by it, upon which certificate each
Lender may conclusively rely until it shall have received a further certificate
of the secretary, manager or general partner as applicable of such Obligor
canceling or amending such prior certificate, and (e) that the Borrower and its
Subsidiaries are in compliance with all of the covenants and agreements
contained in this Agreement or any other Loan Document.  The Administrative
Agent shall have received from each Obligor certificates of existence and good
standing provided by the appropriate governmental officer in its jurisdiction of
incorporation and, in the case of certificates of good standing, in each
jurisdiction in which its business is conducted.

             SECTION 5.1.2              Delivery of this Agreement, Prior Lender
Assignment.  The Administrative Agent shall have received the Prior Lender
Assignment, this Agreement, Notes issued pursuant hereto, and each other Closing
Date Security Document as defined in Schedule II, duly executed by each party
thereto, and in each case in form and substance satisfactory to the
Administrative Agent.

             SECTION 5.1.3              Guaranty Agreements.  The Administrative
Agent shall have received Amended and Restated Guaranty Agreements, dated the
date hereof, duly executed by MarkWest Michigan, West Shore, Basin and Matrex,
and shall have received a Guaranty Agreement executed by MarkWest Resources.

             SECTION 5.1.4              Collateral Documents.  The
Administrative Agent shall have received executed counterparts of (a) the
Closing Date Security Documents, duly executed by the appropriate Obligor,
(b) to the extent not previously delivered to Agent certificates, evidencing all
of the issued and outstanding shares of capital stock, partnership interests, or
membership interests pledged pursuant thereto, which certificates shall in each
case be accompanied by undated stock powers duly executed in blank, or, if any
securities pledged pursuant thereto are uncertificated securities, confirmation
and evidence satisfactory to the Administrative Agent that the security interest
in such uncertificated securities has been transferred to and perfected by the
Administrative Agent for the benefit of the Lenders in accordance with the
Uniform Commercial Code, and (c) search report, dated a date reasonably near to
the date of the initial Borrowing, listing all effective financing statements
which name the Borrower (under its present name and any previous name) and each
of its Subsidiaries as the debtor and which are filed in the jurisdictions in
which filings in favor of the Administrative Agent were or will be filed,
together with copies of such financing statements, none of which (other than
those evidencing Permitted Liens) shall cover any collateral described in the
Collateral Documents.

             SECTION 5.1.5              Certificate (Acquisition).  A
certificate signed by an Authorized Officer of the Borrower, in form and
substance reasonably satisfactory to the Agent and each Lender, representing and
warranting that:

             (i)          On and as of the Effective Date, (a) the Acquisition
has been consummated in accordance with the terms and conditions of the
Acquisition Contracts and in compliance with all material legal and regulatory
requirements; (b) all shareholder approvals required for consummation of the
Acquisition have been obtained; (c) all third party approvals required for
consummation of the Acquisition have been obtained; and (d) all necessary
consents and approvals of and filings and registration with, and all other
actions in respect of, all Governmental Authorities required for consummation of
the Acquisition have been obtained, given, filed or taken and are in full effect
and all waiting periods relating thereto have expired without, in any such case,
any action being taken by any competent authority that could restrain, prevent
or impose any material adverse conditions upon the consummation of the
Acquisition pursuant to the Acquisition Contracts or that could seek or threaten
any of the foregoing;

             (ii)         On and as of the Effective Date, there does not exist
(a) any order, decree, judgment, ruling or injunction which restrains the
consummation of the Acquisition in the manner contemplated by the Acquisition 
Documents, or (b) except as disclosed on the Disclosure Schedule, any pending or
threatened action, suit, investigation or proceeding, which, if adversely
determined, could materially and adversely affect the Borrower or any of its
Subsidiaries (including the Target Companies and their Subsidiaries), any
transaction contemplated hereby or the ability of any Obligor to perform its
obligations under the Loan Documents or the ability of the Lenders to exercise
their rights thereunder;

             (iii)        The Company has not consented to the Vendors’ (as
defined in the Acquisition Contracts) taking any restricted actions during the
Interim Period (as defined in the Acquisition Contracts); and

             (iv)       The Acquisition Contracts have not been amended, except
as consented by the Required Lenders; all material conditions precedent
described in the Acquisition Contracts have been fulfilled in all material
respects in accordance with the terms and provisions thereof, and all amendments
to the Acquisition Contracts, and waivers to any conditions precedent described
in the Acquisition Contracts, have been consented to by the Lenders, and the
Borrower (and any other Subsidiary who is a party to the Acquisition Contracts)
has complied with the Acquisition Contracts in all material respects.

             SECTION 5.1.6              Closing Certificate.  The Administrative
Agent shall have received a certificate signed by an Authorized Officer
certifying (A) that the conditions specified in Article V have been satisfied,
(B) no Default or Event of Default exists, and (C) since December 31, 2000 there
has occurred no event or circumstance which could reasonably be expected to have
a Material Adverse Effect.

             SECTION 5.1.7              Opinions of Counsel.  The Administrative
Agent shall have received the following, each dated the Effective Date and
addressed to the Administrative Agent and all Lenders:  (a) legal opinions from
Davis, Graham & Stubbs LLP and from Barry Spector, counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit E–1 and Exhibit E–4
hereto, (b) a legal opinion from Baker & Botts, Texas counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit E-2 hereto, (c) a
legal opinion from Fraser Milner Casgrain, Canadian Counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit E–3 hereto, and (d) such
opinions of local counsel as the Administrative Agent shall require.

             SECTION 5.1.8              Closing Fees, Expenses, etc.  All fees
and expenses to be paid on or before the Effective Date shall have been paid,
including attorneys’ fees and expenses to the extent invoiced prior to the
Effective Date.

             SECTION 5.1.9              Evidence of Insurance.  The
Administrative Agent shall have received certificates of insurance satisfactory
to it evidencing the existence of all insurance required to be maintained by the
Borrower by this Agreement and the other Loan Documents, which insurance shall
list Administrative Agent as additional insured and sole loss payee and be
satisfactory to the Administrative Agent.

             SECTION 5.1.10            Projections.  The Administrative Agent
shall have received an annual budget for 2001 of the Borrower and its
Subsidiaries, together with 3-year projections in form and substance
satisfactory to the Lenders, setting forth in reasonable detail the Borrower’s
and its Subsidiaries’ consolidated balance sheet, income statement and funds
flow for a three-year period commencing January 1, 2001, giving effect to the
Canadian Acquisition, certified by the Chief Financial Officer of the Borrower
as being the Borrower’s best estimate and based upon information that is then
currently available and believed to be correct and upon assumptions believed to
be reasonable, and no event shall have occurred, and no condition shall exist,
that in the Lenders’ judgment shall be materially inconsistent with the
information or the projections provided to the Lenders.

             SECTION 5.1.11            Title.  The Administrative Agent shall
have received (a) such title information as the Administrative Agent may require
setting forth the status of title acceptable to the Administrative Agent to at
least 85% of the value of the Company’s and the Subsidiaries’ Oil and Gas
Properties included in the Initial Reserve Reports, and (b) such title
information as the Administrative Agent may require setting forth the status of
title acceptable to the Administrative Agent to the Borrower’s real estate and
facilities.

             SECTION 5.1.12            Initial Reserve Report.  The
Administrative Agent shall have received the Initial Reserve Reports in form and
substance satisfactory to the Lenders.

             SECTION 5.1.13            Environmental Reports.  The
Administrative Agent and the Lenders shall have received environmental
assessment reports relating to assets of the Borrower and its Subsidiaries, and
the Lenders shall be satisfied with the reports.

             SECTION 5.1.14            Financial Statements.  The Administrative
Agent shall have received and, in each case, approved the following financial
statements:

             (i)          With respect to the Borrower, audited consolidated
financial statements for the fiscal years ended 1998, 1999 and 2000, including
balance sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, quarterly financial statements for the first two Fiscal Quarters of 2001,
interim monthly financial statements for the months January 2001 through June
2001, monthly working capital needs for 2001 and quarterly for 2002, and a
budget for the fiscal year 2001.

             (ii)         With respect to the Target Companies, unaudited
consolidated financial statements for the eight months ended March 31, 2001 for
the eight Leland-side management holding companies including balance sheet,
income and cash flow statements; unaudited consolidated financial statements for
the nine months ended March 31, 2001 for Leland Energy Canada Ltd. including
balance sheet, income and cash flow statements; and unaudited consolidated
financial statements for the eleven months ended June 30, 2001 for the eight
Watford-side management holding companies, including balance sheet, income and
cash flow statements.

             (iii)        Pro forma consolidated balance sheet of the Borrower
and its Subsidiaries as of June 30, 2001 after giving effect to the Canadian
Acquisition.

             (iv)       Such other information relating to the Canadian
Acquisition as the Administrative Agent may request.

             SECTION 5.1.15            Incentive Payments Agreement.  The
Administrative Agent shall have received a copy of the Incentive Payments
Agreement to be executed in connection with the Canadian Acquisition.

             SECTION 5.1.16            Other.  The Administrative Agent shall
have received such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders may require.

             SECTION 5.2   Conditions Precedent to Initial Reducing Loan.  The
obligation of the Lenders to make the initial Reducing Loan shall, in addition
to the conditions precedent specified in Section 5.3, be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 5.2.

             SECTION 5.2.1              Revolving Loans Paid.  The principal of
and accrued interest on the Revolving Loans shall have been paid or be paid in
full or converted into Reducing Loans hereunder, and included under the Reducing
Loan Commitment, in each case, prior to or concurrently with the making of the
initial Reducing Loan.  The Borrower hereby agrees and instructs the
Administrative Agent to apply the proceeds of the Reducing Loan to the extent
required to the payment in full of the principal of and accrued interest on all
Revolving Loans then outstanding and the Administrative Agent agrees to remit
such proceeds, if any, for such purpose.

             SECTION 5.2.2              Confirmatory Certificate.  The
Administrative Agent shall have received a certificate, in form and substance
satisfactory to the Administrative Agent, dated the Conversion Date and signed
by an officer of the Borrower acceptable to the Administrative Agent, as to the
matters set forth in Section 5.3.1 and such other documents as the Lender may
have reasonably requested in support thereof, including, duly executed and
updated copies or other confirmations of the continuing effectiveness of any or
all of the Loan Documents.

             SECTION 5.3   All Borrowings.  The obligation of each Lender to
fund any Loan on the occasion of any Borrowing (including the initial Borrowing)
and to issue any Letter of Credit (including the initial Letter of Credit) shall
be subject to the satisfaction of each of the conditions precedent set forth in
this Section 5.3.

             SECTION 5.3.1              Compliance with Warranties, No Default,
etc.  Both before and after giving effect to any Borrowing or Letter of Credit
(but, if any Default of the nature referred to in Section 8.1.5 shall have
occurred with respect to any other Indebtedness, without giving effect to the
application, directly or indirectly, of the proceeds thereof) the following
statements shall be true and correct in all material respects (a) the
representations and warranties set forth in Article VI, and in each Collateral
Document shall be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); (b) except as
disclosed by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 6.7 (i) no labor controversy, litigation, arbitration or governmental
investigation or proceeding shall be pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries which could
reasonably be expected to materially adversely affect the Borrower’s and its
Subsidiaries’ consolidated business, operations, assets, revenues, properties or
prospects or which purports to affect the legality, validity or enforceability
of this Agreement, the Notes or any other Loan Document; and (ii) no development
shall have occurred in any labor controversy, litigation, arbitration,
environmental or governmental investigation or proceeding disclosed pursuant to
Section 6.7 which could reasonably be expected to materially adversely affect
the consolidated businesses, operations, assets, revenues, properties or
prospects of the Borrower and its Subsidiaries; and (c) no Default shall have
then occurred and be continuing, and neither the Borrower, any other Obligor,
nor any of their Subsidiaries are in material violation of any law or
governmental regulation or court order or decree.

             SECTION 5.3.2              Borrowing Request; Compliance
Certificate.  (a) The Administrative Agent shall have received a Borrowing
Request for such Borrowing or Issuance Request for such Letter of Credit, as the
case may be.  Each of the delivery of a Borrowing Request or Issuance Request
for such Letter of Credit, as the case may be, and the acceptance by the
Borrower of the proceeds of such Borrowing or such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 5.3.1 are true and correct.

                           (b)        In addition, if Borrower is unable to make
the representations and warranties set forth in paragraph 5 of the form of
Borrowing Request attached hereto as Exhibit B, then Borrower shall deliver to
the Administrative Agent, not less than ten (10) days prior to the date of
requested Borrowing or Issuance Request, a certificate (a “Regulation U
Compliance Certificate”) in form and substance satisfactory to the
Administrative Agent setting forth calculations demonstrating compliance with
Regulation U and, if required by the Administrative Agent, an opinion of counsel
(a “Regulation U Opinion”) in form and substance satisfactory to the
Administrative Agent stating that the Lenders and the Borrowers are, and after
the requested Borrowing or Issuance will be, in compliance with Regulation U.

             SECTION 5.3.3              Satisfactory Legal Form.  All documents
executed or submitted pursuant hereto by or on behalf of the Borrower or any of
its Subsidiaries or any other Obligors shall be satisfactory in form and
substance to the Administrative Agent and its counsel (which satisfaction is
acknowledged with respect to any documents conforming to the respective Exhibit
attached hereto); and the Administrative Agent and its counsel shall have
received all information, approvals, opinions, documents or instruments as the
Administrative Agent or its counsel may reasonably request.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

                           In order to induce the Lenders and the Administrative
Agent to enter into this Agreement and to make Loans hereunder, the Borrower
represents and warrants unto the Administrative Agent and each Lender as set
forth in this Article VI except as otherwise indicated on the Disclosure
Schedule:

             SECTION 6.1   Organization, etc.  The Borrower and each of its
Subsidiaries is a corporation or limited liability company validly incorporated
or organized and existing and in good standing under the laws of the State of
its incorporation or formation, is duly qualified to do business and is in good
standing as a foreign corporation or limited liability company in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Agreement, the Notes and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
in accordance with the first recital.

             SECTION 6.2   Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and each other Loan Document executed or to be executed by it, and the
execution, delivery and performance by each other Obligor of each Loan Document
executed or to be executed by it are within the Borrower’s and each such
Obligor’s corporate powers, have been duly authorized by all necessary corporate
action, and do not (a) contravene the Borrower’s or any such Obligor’s Organic
Documents; (b) contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting the Borrower or any
such Obligor; or (c) result in, or require the creation or imposition of, any
Lien on any of any Obligor’s properties.

             SECTION 6.3   Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement,
the Notes or any other Loan Document to which it is a party.  The Borrower and
its Subsidiaries possess all authorizations, approvals, permits and licenses
necessary to operate their respective businesses as currently operated and as
anticipated to be operated.  Neither the Borrower nor any of its Subsidiaries is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

             SECTION 6.4   Validity, etc.  This Agreement constitutes, and the
Notes and each other Loan Document executed by the Borrower will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms; and each Loan Document executed pursuant hereto by each other Obligor
will, on the due execution and delivery thereof by such Obligor, be the legal,
valid and binding obligation of such Obligor enforceable in accordance with its
terms.

             SECTION 6.5   Financial Information.  The consolidated balance
sheets of the Borrower and each of its Subsidiaries as at December 31, 2000 and
June 30, 2001, and the related consolidated statements of earnings and cash flow
of the Borrower and each of its Subsidiaries, copies of which have been
furnished to the Administrative Agent and each Lender, have been prepared in
accordance with GAAP consistently applied, and present fairly the consolidated
financial condition of the corporations covered thereby as at the dates thereof
and the results of their operations for the periods then ended, subject, in the
case of the June 30, 2001 statements, to normal year-end audit adjustments and
the omission of certain footnote disclosures.  The Borrower and each of its
Subsidiaries are in compliance with all of their existing financial obligations.

             SECTION 6.6   No Material Adverse Change.  Since December 31, 2000,
there has not been any material adverse change in the financial condition,
operations, assets, business, properties or prospects of the Borrower and its
Subsidiaries.

             SECTION 6.7   Litigation, Labor Controversies, etc.  As of the
Effective Date, except as disclosed in Schedule I, there is no pending or, to
the knowledge of the Borrower, threatened litigation, action, proceeding, or
labor controversy affecting the Borrower or any of its Subsidiaries, or any of
their respective properties, businesses, assets or revenues, which could
reasonably be expected to materially adversely affect the financial condition,
operations, assets, business, properties or prospects of the Borrower or any
Subsidiary or which purports to affect the legality, validity or enforceability
of this Agreement, the Notes or any other Loan Document.

             SECTION 6.8   Subsidiaries.  The Borrower has no Subsidiaries,
except those Subsidiaries (a) which are identified in Item 6.8  (“Existing
Subsidiaries”) of the Disclosure Schedule; or (b) which are permitted to have
been acquired in accordance with  Section 7.2.5 or 7.2.8.  Each Subsidiary has
executed a Guaranty; provided, however that so long as Inverness does not own
any assets, Inverness need not execute a Guaranty.

             SECTION 6.9   Ownership of Properties.  The Borrower and each of
its Subsidiaries owns good and defensible title to all of its properties and
assets, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges or claims (including infringement claims with
respect to patents, trademarks, copyrights and the like) except as permitted
pursuant to Section 7.2.3.

             SECTION 6.10 Taxes.  The Borrower and each of its Subsidiaries has
filed all tax returns and reports required by law to have been filed by it and
has paid all taxes and governmental charges thereby shown to be owing, except
any such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

             SECTION 6.11 Pension and Welfare Plans.  During the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement and prior to the date of any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any material liability,
fine or penalty.  Except as disclosed in Item 6.11 (“Employee Benefit Plans”) of
the Disclosure Schedule, neither the Borrower nor any member of the Controlled
Group has any contingent liability with respect to any post-retirement benefit
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

             SECTION 6.12 Compliance with Law.  Neither the Borrower nor any of
its Subsidiaries (a) is in violation of any law, statute, ordinance, decree,
requirement, order, judgment, rule, regulation (or any interpretation of the
foregoing) of, or the terms of any license or permit issued by, any governmental
authority; or (b) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to ownership of any of their respective
properties or the conduct of their respective business; which violation or
failure could reasonably be expected to have a Material Adverse Effect.

             SECTION 6.13 Claims and Liabilities.  Except as disclosed to the
Lenders in the Disclosure Schedule, neither the Borrower nor any of its
Subsidiaries has accrued any liabilities under gas purchase contracts for gas
not taken, but for which it is liable to pay if not made up and which, if not
paid, would have a Material Adverse Effect.  Except as disclosed to the Lenders
in the Disclosure Schedule, no claims exist against the Borrower or its
Subsidiaries for gas imbalances which claims if adversely determined would have
a Material Adverse Effect.  Except as disclosed to the Lenders in the Disclosure
Schedule, no purchaser of product supplied by the Borrower or any of its
Subsidiaries has any claim against the Borrower or any of its Subsidiaries for
product paid for, but for which delivery was not taken as and when paid for,
which claim if adversely determined would have a Material Adverse Effect.

             SECTION 6.14 No Prohibition on Perfection of Collateral Documents. 
None of the terms or provisions of any indenture, mortgage, deed of trust,
agreement or other instrument to which the Borrower or any of its Subsidiaries
is a party or by which the Borrower or any of its Subsidiaries or the property
of the Borrower or any of its Subsidiaries is bound (other than documentation
governing Permitted Liens described in clauses (a), (c), (q) and (r)) prohibit
the filing or recordation of any of the Loan Documents or any other action which
is necessary or appropriate in connection with the perfection or maintenance of
the Liens on material assets evidenced and created by any of the Loan
Documents.    Notwithstanding the foregoing, (i) documents governing a
Capitalized Lease Liability or a purchase money Lien permitted by Section
7.2.3(q) and (r) may prohibit other Liens on the asset encumbered by such Lien,
and (ii) the Lenders acknowledge that certain real estate leases entered into by
Borrower or its Subsidiaries prior to the Effective Date restrict or prohibit
Liens on the Borrower’s or its Subsidiary’s leasehold interest.

             SECTION 6.15 Solvency.

                           (a)         Neither the Borrower nor the Borrower and
its Subsidiaries, on a consolidated basis, is “insolvent”, as such term is used
and defined in the United States Bankruptcy Code, 11 U.S.C. > 101, et seq.

                           (b)        Immediately after the making of each Loan,
if any, and issuance of any Letter of Credit, if any, made or issued, as the
case may be, and after giving effect to the application of the proceeds of such
Loans and Letters of Credit, (i) the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and the Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

                           (c)         The Borrower does not intend to, or to
permit any of its Subsidiaries to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

             SECTION 6.16 Environmental Warranties.  In the ordinary course of
its business, the Borrower conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently owned or
operated, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower has reasonably concluded that, except as set forth in
Schedule I hereto, to the best of its knowledge after due inquiry:

                           (a)         all facilities and property (including
underlying groundwater) owned, leased or operated by the Borrower or any of its
Subsidiaries are owned, leased or operated by the Borrower and its Subsidiaries
in material compliance with all Environmental Laws;

                           (b)        there are no pending or threatened, and to
Borrower’s knowledge, there have been no past, continuing (i) claims,
complaints, notices or inquiries to, or requests for information received by,
the Borrower or any of its Subsidiaries with respect to any alleged violation of
any Environmental Law, that, singly or in the aggregate, have or may reasonably
be expected to have a Material Adverse Effect, or (ii) claims, complaints,
notices or inquiries to, or requests for information received by, the Borrower
or any of its Subsidiaries regarding potential liability under any Environmental
Law or under any common law theories relating to operations or the condition of
any facilities or property (including underlying groundwater) owned, leased or
operated by the Borrower and its Subsidiaries that, singly or in the aggregate,
have, or may reasonably be expected to have, a Material Adverse Effect;

                           (c)         there have been no Releases of Hazardous
Materials at, on or under any property now or previously owned or leased by the
Borrower or any of its Subsidiaries that, singly or in the aggregate, have, or
may reasonably be expected to have, a Material Adverse Effect;

                           (d)        the Borrower and its Subsidiaries have
been issued and are in material compliance with all permits, certificates,
approvals, licenses and other authorizations relating to environmental matters
and necessary or desirable for their businesses;

                           (e)         no property now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, or, to
the extent that such listing may, singly or in the aggregate, have, or may
reasonably be expected to have, a Material Adverse Effect, on the CERCLIS or on
any other federal or state list of sites requiring investigation or clean-up;

                           (f)         there are no underground storage tanks,
active or abandoned, including petroleum storage tanks, on or under any property
now or previously owned, leased or operated by the Borrower or any of its
Subsidiaries that, singly or in the aggregate, have, or may reasonably be
expected to have, a Material Adverse Effect;

                           (g)        none of the Borrower or any of its
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, or, to
the extent that such listing may, singly or in the aggregate, have, or may
reasonably be expected to have a Material Adverse Effect, on the CERCLIS or on
any federal or state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against the Borrower or any of its Subsidiaries for any remedial work, damage to
natural resources or personal injury, including claims under CERCLA;

                           (h)        there are no polychlorinated biphenyls,
radioactive materials or friable asbestos present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or may reasonably be expected to have, a
Material Adverse Effect; and

                           (i)          no condition exists at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries which, with the passage of time, or the giving of notice or both,
would give rise to material liability under any Environmental Law that, singly
or in the aggregate have, or may reasonably be expected to have, a Material
Adverse Effect.

             SECTION 6.17 Regulations T, U and X.  The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock, and no proceeds of any Loans
will be used for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation T, U or X.  Terms for which meanings are provided in F.R.S.
Board Regulation T, U or X or any regulations substituted therefor, as from time
to time in effect, are used in this Section with such meanings.  As of the
Effective Date, the Borrower does not own any Margin Stock.

             SECTION 6.18 Accuracy of Information.  All factual information
heretofore or contemporaneously furnished by or on behalf of the Borrower in
writing to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and as of the date of execution and delivery of this Agreement by the
Administrative Agent and such Lender, and such information is not, or shall not
be, as the case may be, incomplete by omitting to state any material fact
necessary to make such information not misleading.  All estimates and
projections delivered to the Administrative Agent or any Lender are or will be
based upon information that was available at such time and believed to be
correct and upon assumptions believed to be reasonable; however  the Borrower
does not warrant that such estimates and projections will ultimately prove to
have been accurate.

             SECTION 6.19 Default.  No Default or Event of Default has occurred
and is continuing.

             SECTION 6.20 Acquisition Contracts.  True and complete copies of
the Acquisition Contracts have been delivered to the Administrative Agent,
together with all amendments thereto.  With respect to the Acquisition
Contracts, (i) the representations and warranties set forth therein by the
Borrower are true and correct in all material respects as of the Effective Date,
and to the Borrower’s knowledge, the representations and warranties made by
Vendors (as defined therein) are true and correct in all material respects as of
the Effective Date and (ii) none of the Borrower or, to the Borrower’s
knowledge, Vendors are in default in any material respect under any obligation
set forth in the Acquisition Contracts.  The Acquisition Contracts are in full
force and effect and no consent or approval by any shareholders of the Borrower,
any governmental entity or any other Person is required to consummate the
transactions contemplated thereby that has not been obtained by the Borrower or
the Vendors as therein defined.  On the Effective Date, all conditions precedent
under the Acquisition Contracts to the parties’ obligations to consummate the
Canadian Acquisition have been satisfied in all material respects, and
concurrently with the initial funding of Loans hereunder, the Canadian
Acquisition shall have been consummated in material compliance with applicable
requirements of law.

             SECTION 6.21 Boldman Plant; Other Plants.  All assets of the
Borrower maintained on the Lands as defined in the Boldman Mortgage, including,
without limitation, the Boldman Extraction Plant, (i) constitute “Goods” as
defined in Article 9 of the U.C.C., (ii) are not affixed to the Land and are
considered mobile Goods, and (iii) may be moved from the Lands to another
location and reinstalled without extraordinary cost and effort.

             SECTION 6.22 Oil and Gas Reserves.  The Borrower and each
Subsidiary is and will hereafter be, in all material respects, the owner of the
Hydrocarbon Interests that it purports to own from time to time in and under its
Oil and Gas Properties, together with the right to produce the same.  The
Hydrocarbon Interests are not subject to any Lien other than Permitted Liens. 
All Oil and Gas have been and will hereafter be produced, sold and delivered in
accordance in all material respects with all applicable laws and regulations;
each of the Borrower and its Subsidiaries has complied in all material respects
and will hereafter use commercially reasonable efforts to comply with all
material terms of each oil, gas and mineral lease comprising its Hydrocarbon
Interests; and all such oil, gas and mineral leases have been and will hereafter
be maintained in full force and effect; provided, however that nothing in this
Section 6.22 shall prevent the Borrower or its Subsidiaries from (i) selling or
otherwise disposing of assets as permitted by Section 7.2.9 or (ii) abandoning
any well or forfeiting, surrendering, releasing or defaulting under any lease in
the ordinary course of business and which, in the opinion of the Borrower or its
Subsidiaries, is in its best interest, provided that the Borrower and its
Subsidiaries is and will hereafter be in compliance with all obligations
hereunder.  To the best of the knowledge of the Borrower all agreements pursuant
to which Borrower and its Subsidiaries own their Hydrocarbon Interests are and
will hereafter be enforceable in all material respects in accordance with their
terms except as such may be modified by applicable bankruptcy law or an order of
a court in equity.

             SECTION 6.23 Initial Reserve Report.  The Borrower has heretofore
delivered to the Administrative Agent a true and complete copy of the Initial
Reserve Report covering certain of the Borrower’s Oil and Gas Properties located
in Canada, Michigan, New Mexico, and Colorado relating to an evaluation of the
Oil and Gas attributable to certain of the Oil and Gas Properties described
therein.  To the best knowledge of the Borrower, (i) the assumptions stated or
used in the preparation of the Initial Reserve Report are reasonable, (ii) all
information furnished by the Borrower to the Independent Engineer for use in the
preparation of the Initial Reserve Report was accurate in all material respects
and (iii) there has been no material adverse change in the amount of the
estimated Oil and Gas shown in the Initial Reserve Report since the date
thereof, except for changes which have occurred as a result of production in the
ordinary course of business.

ARTICLE VII
COVENANTS

             SECTION 7.1   Affirmative Covenants.  The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.1.

             SECTION 7.1.1              Financial Information, Reports, Notices,
etc.  The Borrower will furnish, or will cause to be furnished, to the
Administrative Agent sufficient copies of the following financial statements,
reports, notices and information to provide one to each Lender:

                           (a)         as soon as available and in any event
within (i) (A) 30 days after the end of each month (other than December), and
(B) within 45 days after the end of each December, a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such month and
consolidated statements of earnings and cash flow of the Borrower and its
Subsidiaries for such month and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, certified by the
Chief Financial Officer of the Borrower (ii) within 45 days after the end of
each of the first three quarters of each year, the Borrower’s form 10–Q for such
quarter, in each case together with a report, in form and substance satisfactory
to the Administrative Agent and the Required Lenders, reconciling the Borrower’s
and its Subsidiaries’ actual performance to the most recent budgets and
forecasts delivered pursuant to Section 5.1.10 or Section 7.1.1(h)(i) or (ii),
as the case may be, certified by the Chief Financial Officer of the Borrower and
containing an explanation in reasonable detail for any significant negative
variances;

                           (b)        as soon as available and in any event
within 90 days after the end of each Fiscal Year of the Borrower, a copy of the
annual audit report for such Fiscal Year for the Borrower and its Subsidiaries,
including therein consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Year, certified (without any “going concern” or other qualification) in a manner
acceptable to the Administrative Agent and the Required Lenders by
PriceWaterhouseCoopers LLP or other independent public accountants acceptable to
the Administrative Agent and the Required Lenders, together with certificates
from such accountants containing (x) a report on management’s assertion about
compliance (together with management’s computation of, and showing compliance)
with each of the financial ratios and restrictions contained in Section 7.2.4
and (y) to the effect that, in making the examination necessary for the signing
of such annual report by such accountants, they have not become aware of any
Default or Event of Default that has occurred and is continuing, or, if they
have become aware of such Default or Event of Default, describing such Default
or Event of Default and the steps, if any, being taken to cure it; timely
delivery of the Borrower’s Form 10-K pursuant to clause (f) below shall be
deemed to satisfy this clause (b).

                           (c)         as soon as available and in any event
within 45 days after the end of each month, a certificate in the form of
Exhibit F, executed by the chief financial officer of the Borrower, showing (in
reasonable detail and with appropriate calculations and computations in all
respects satisfactory to the Administrative Agent) compliance with the financial
covenants set forth in Section 7.2.4 and setting forth such information as is
required in such form;

                           (d)        as soon as possible and in any event
within three Business Days after the Borrower obtains knowledge of the
occurrence of each Default, a statement of the chief financial officer of the
Borrower setting forth details of such Default and the action which the Borrower
has taken and proposes to take with respect thereto;

                           (e)         as soon as possible and in any event
within three (3) Business Days after the Borrower obtains knowledge of any of
the following if it could reasonably be expected to result in a Material Adverse
Effect if adversely determined: (i) the occurrence of any adverse development
with respect to any litigation, action, proceeding, or labor controversy
described in Section 6.7, (ii) the commencement of any labor controversy,
litigation, action, proceeding of the type described in Section 6.7, notice
thereof and copies of all documentation relating thereto, (iii) any adverse
development involving, or material default by any party under, or breach by any
party of any material contract or agreement to which the Borrower or any
Subsidiary is a party or by which it is bound, or (iv) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority;

                           (f)         promptly after the sending or filing
thereof, copies of all reports which the Borrower sends to any of its security
holders, and all reports and registration statements (without exhibits) which
the Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

                           (g)        within three (3) Business Days upon
becoming aware of the institution of any steps by the Borrower or any other
Person to terminate any Pension Plan, or the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under section 302(f) of ERISA, or the taking of any action with respect to
a Pension Plan which could result in the requirement that the Borrower furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan which could result in the incurrence
by the Borrower of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit, notice thereof and copies of all
documentation relating thereto;

                           (h)        (i) annually, on or before March 31 of
each year and (ii) promptly upon request of the Administrative Agent or the
Required Lenders (which requests may not be more frequent than once each
quarter), a budget for the year commencing the preceding January 1 and a
five-year forecast for the Borrower and its Subsidiaries in form and substance
satisfactory to the Administrative Agent and the Required Lenders and consistent
with the budget and projections delivered pursuant to Section 5.1.10 and based
upon information that is then currently available and believed to be correct and
upon assumptions believed to be reasonable;

                           (i)          The Borrower shall deliver to the
Administrative Agent, promptly upon sending or receipt, copies of any and all
management letters and correspondence relating to management letters, sent or
received by the Borrower or any of its Subsidiaries to or from
PriceWaterhouseCoopers LLP or other independent public accountants acceptable to
the Administrative Agent and the Required Lenders;

                           (j)          As soon as available, but not later than
60 days after the close of each of the first three Fiscal Quarters of each year,
beginning with the Fiscal Quarter ending September 30, 2001, and not later than
90 days after the close of each Fiscal Quarter ending on December 31, a
Quarterly Status Report as of the last day of the immediately preceding quarter;

                           (k)         On or before April 1, effective as of
January 1, of each year during the term of this Agreement, a Reserve Report
prepared by an independent petroleum engineer acceptable to the Required Lenders
(the “Independent Engineer”);

                           (l)          promptly upon the request of the
Administrative Agent, such copies of all geological, engineering and related
data contained in the Borrower’s files or readily accessible to the Borrower
relating to its and its Subsidiaries’ Oil and Gas Properties as may reasonably
be requested; and

                           (m)        such other information respecting the
condition or operations, financial or otherwise, or properties or assets of the
Borrower or any of its Subsidiaries as any Lender through the Administrative
Agent may from time to time reasonably request in writing.

             SECTION 7.1.2              Compliance with Laws, etc.  The Borrower
will, and will cause each of its Subsidiaries to, comply in all material
respects with all applicable laws, rules, regulations and orders (including
Environmental Laws), such compliance to include, without limitation, (a) the
maintenance and preservation of its corporate, partnership or limited liability
company existence and qualification as a foreign corporation, partnership or
limited liability company; and (b) the payment, before the same become
delinquent, of all taxes, assessments and governmental charges imposed upon it
or upon its property except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.

             SECTION 7.1.3              Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, maintain, preserve, protect
and keep its properties in good repair, working order and condition in all
material respects, and make necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times unless the Borrower determines in good faith
that the continued maintenance of any of its properties is no longer economical.

             SECTION 7.1.4              Use of Proceeds.  The proceeds of the
Loans under Revolving Facility A and the proceeds of the Term Loans shall be
used to refinance existing indebtedness of the Borrower under the Existing
Credit Agreement and for general corporate purposes and working capital purposes
of the Borrower and its Subsidiaries.  The proceeds of the Loans under Revolving
Facility A, Revolving Facility B and the proceeds of the Term Loans may be used
(i) to make the Intercompany Loan to MarkWest Canada Co. to be used to pay the
cash portion of the purchase price for the Target Companies pursuant to the
Acquisition Documents; (ii) to pay fees and expenses incurred in connection with
the acquisitions under the Acquisition Documents; and (iii) to provide for
working capital and other general corporate purposes of MarkWest Canada Co.

             SECTION 7.1.5              Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained with
responsible insurance companies insurance with respect to its properties and
business (including business interruption insurance) against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and which is satisfactory to the Administrative Agent and
the Required Lenders and will (i) furnish to the Administrative Agent on each
anniversary of the Effective Date a certificate or certificates of insurance
from Borrower’s insurance companies evidencing the existence of all insurance
required to be maintained by the Borrower by this Agreement and the other Loan
Documents and that Administrative Agent is listed as additional insured and sole
loss payee and (ii) upon request of the Administrative Agent, furnish to each
Lender at reasonable intervals a certificate of an Authorized Officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section.

                           Except as the Administrative Agent may otherwise
consent to in writing, Borrower will, and will cause each of its Subsidiaries
to, forthwith upon receipt, transmit and deliver to the Administrative Agent, in
the form received, all cash, checks, drafts, chattel paper and other instruments
or writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by the Borrower at any time in full or partial payment of amounts due under any
insurance policy.  Except as the Administrative Agent may otherwise consent in
writing, any such items which may be received by the Borrower will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent. 
Borrower will comply with the terms and conditions of any consent given by the
Administrative Agent pursuant to the provisions of this paragraph.

                           All items or amounts which are delivered by the
Borrower or by any insurance company to the Administrative Agent on account of
partial or full payment of amounts due under any insurance policy shall be
deposited to the credit of a deposit account (herein called the “Insurance
Deposit Account”) of the Borrower with the Administrative Agent, as security for
payment of the Obligations.  Borrower shall have no right to withdraw any funds
deposited in the Insurance Deposit Account.  Administrative Agent will apply all
or any of the then balance in the Insurance Deposit Account toward payment of
the Obligations, in such order of application as the Administrative Agent may
determine.  Administrative Agent may, from time to time, in its reasonable
discretion and with the consent of the Required Lenders, release all or any of
such balance representing collected funds to the Borrower.  Administrative Agent
is authorized to endorse, in the name of the Borrower, any item, howsoever
received by the Administrative Agent, representing any payment under any
insurance policy.

             SECTION 7.1.6              Books and Records.  The Borrower will,
and will cause each of its Subsidiaries to, keep books and records which
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals, to visit all of its offices and properties,
to discuss its financial matters with its officers and independent public
accountant (and the Borrower hereby authorizes such independent public
accountant to discuss the Borrower’s financial matters with each Lender or its
representatives with a representative of the Borrower present) and to examine
(and, at the expense of the Borrower, photocopy extracts from) any of its books
or other corporate records.  The Borrower shall pay any fees of such independent
public accountant incurred in connection with the Administrative Agent’s or any
Lender’s exercise of its rights pursuant to this Section.

             SECTION 7.1.7              Environmental Covenant.  The Borrower
will, and will cause each of its Subsidiaries to, (a) use and operate all of its
facilities and properties in material compliance with all Environmental Laws,
keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws; and (b) provide such
information and certifications which the Administrative Agent may reasonably
request from time to time to evidence compliance with this Section 7.1.7;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to make any inquiries pursuant to this Section 7.1.7.

             SECTION 7.1.8              Further Assurances; Additional
Collateral.  (a) The Borrower shall cause each Domestic Subsidiary, from time to
time, to become an Obligor with respect to, and jointly and severally liable
with all other Obligors for, all the Obligations under this Agreement and the
Notes and the other Loan Documents by promptly executing and delivering to the
Lenders a Guaranty substantially in the form of Exhibit G hereto, with
appropriate insertions, and by causing such Domestic Subsidiary’s, as the case
may be, capital stock, partnership, joint venture or membership interest to be
pledged pursuant to a pledge agreement in form satisfactory to the
Administrative Agent.

                           (b)        The Borrower shall and shall cause its
Subsidiaries to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall require to ensure that the
Administrative Agent on behalf of the Lenders shall, at all times, have received
currently effective duly executed Loan Documents encumbering substantially all
of the Borrower’s and its Domestic Subsidiaries’ assets, including (i) 100% of
the stock or other equity interest in each Domestic Subsidiary, and 65% of the
stock or other equity interest in each Foreign Subsidiary, (ii) 85% of the total
value of all of the Borrower’s and its Domestic Subsidiaries’ Oil and Gas
Properties evaluated in the most recent Reserve Report, and (iii) all of the
Borrower’s and its Domestic Subsidiaries’ other material assets and properties,
both tangible and intangible, both personal and real, other than assets
encumbered by Liens permitted by Section 7.2.3(q) , (r) and (s).

                           (c)         (i)          In connection with the
actions required pursuant to the foregoing subsections (a) and (b), the Borrower
shall and shall cause its Subsidiaries to execute and deliver such stock
certificates, blank stock powers, evidence of corporate authorization, opinions
of counsel, current valuations, evidence of title, title opinions, title
insurance and other documents, and shall use commercially reasonable efforts to
obtain landlord and mortgagee waivers and third party consents, as shall be
requested by the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent.

                                        (ii)         On or before the delivery
of each Reserve Report required by Section 7.1.1(k), the Borrower shall deliver
to the Administrative Agent such title information as the Administrative Agent
may require setting forth the status of title acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties included in such Reserve
Report so that the Administrative Agent shall have received, together with the
title information previously delivered to the Administrative Agent, satisfactory
title information on at least 85% of the value of the Company’s and its
Subsidiaries’ Oil and Gas Properties included in such Reserve Reports.

                           (d)        The liens required by this Section 7.1.7
shall be first priority perfected liens in favor of the Administrative Agent,
subject to no other liens except Permitted Liens.  If the Administrative Agent
shall determine that, as of any date, the Borrower shall have failed to comply
with this Section 7.1.7, the Administrative Agent may (and at the direction of
the Required Lenders, shall) notify the Borrower in writing of such failure and,
within 30 days from and after receipt of such written notice by the Borrower,
the Borrower shall execute and deliver to the Administrative Agent supplemental
or additional Loan Documents, in form and substance satisfactory to the
Administrative Agent and its counsel, securing payment of the Notes and the
other Obligations and covering additional assets and properties not then
encumbered by any Loan Documents (together with such current valuations,
engineering reports, appraisals, and title opinions or insurance applicable to
the additional assets and properties collaterally assigned, as may be requested
by the Administrative Agent, each of which shall be in form and substance
satisfactory to the Administrative Agent) such that the Administrative Agent
shall have received currently effective duly executed and perfected Collateral
Documents encumbering substantially all of the material assets and properties of
the Borrower and its Domestic Subsidiaries as required by Section 7.1.8(b).

             SECTION 7.1.9              Compliance with Hedging Policy; Hedging
Agreements.  (a) Attached hereto as Exhibit I is a copy of the Borrower’s
hedging policy (the “Hedging Policy”).  Borrower shall at all times comply in
all material respects with, and perform any and all obligations and actions set
forth in, the terms and provisions of the Hedging Policy.  No changes shall be
made to the Hedging Policy except in compliance with Section 7.2.1.

                           (b)        Within five (5) Business Days after the
Effective Date, the Borrower shall enter into commodity price protection
agreements containing terms, and with counterparties, satisfactory to the
Administrative Agent, covering volumes of not less than 70% of the reasonably
estimated projected production of the Borrower’s and its Subsidiaries’ Canadian
Oil and Gas Properties, as determined by reference to the Initial Reserve
Reports, during the period from the Effective Date and ending on December 31,
2004.  The Borrower shall maintain the hedged position required by this Section
7.1.9(b) during the period and in accordance with the terms specified herein.

             SECTION 7.1.10            Hedging Agreements.  Borrower shall, and
shall cause each of its Subsidiaries to, (i) as soon as available and in any
event within (A) 30 days after the end of each month (other than December), and
(B) within 45 days after the end of each December, deliver to the Administrative
Agent a summary of all existing Hedging Agreement entered into by Borrower or
any of its Subsidiaries, including, without limitation, the amount of the
Hedging Obligation, the quantity of hedged volumes and the hedged price relating
to each such Hedging Agreement, and the Counterparty for each such Hedging
Agreement, and (ii) at the request of the Administrative Agent, provide the
Administrative Agent with a copy of such Hedging Agreement, any related
confirmations and/or any similar documentation for each such Hedging Agreement.

             SECTION 7.1.11            Performance of Obligations.  The Borrower
shall (and shall cause its Subsidiaries to, comply in all material respects with
all of its (and their) obligations under all material contracts including, but
not limited to, contracts relating to the properties of the Borrower or its
Subsidiaries or by which the Borrower (or such Subsidiaries, as applicable) are
bound.

             SECTION 7.1.12            Payment of Taxes and Claims.  The
Borrower will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Borrower or any Subsidiary, provided that neither
the Borrower nor any Subsidiary need pay any such tax or assessment or claims if
(i) the amount, applicability or validity thereof is contested by the Borrower
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Borrower or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Borrower or such Subsidiary
or (ii) the nonpayment of all such taxes and assessments in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

             SECTION 7.1.13            ERISA Information and Compliance.  The
Borrower will promptly furnish and will cause the Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (i) promptly after the
filing thereof with the United States Secretary of Labor, the Internal Revenue
Service or the PBGC, copies of each annual and other report with respect to each
Plan or any trust created thereunder, (ii) immediately upon becoming aware of
the occurrence of any ERISA Event or of any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by a
Authorized Officer specifying the nature thereof, what action the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and (iii)
immediately upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan.  With
respect to each Plan (other than a Multiemployer Plan), the Borrower will, and
will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full and in a
timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to sections
303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

             SECTION 7.1.14            Merger into MarkWest Canada Co. 
Immediately after the Effective Date the Borrower shall cause the Target
Companies to be merged into MarkWest Canada Co.

             SECTION 7.1.15            Certain Collateral Agreements.  The
Borrower shall deliver the Post-Closing Security Documents, properly executed by
all parties thereto, promptly upon request by the Administrative Agent, and in
any event not later than sixty (60) days after the date of execution of this
Agreement, together with such other documents, instruments, title reports and
other information of the type described in Section 7.1.8 as the Administrative
Agent may request.

             SECTION 7.2   Negative Covenants.  The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.

             SECTION 7.2.1              Business Activities.  The Borrower will
not, and will not permit any of its Subsidiaries to, engage in any business
activity, except those described in the first recital and such activities as may
be incidental or related thereto; provided that prior to making any material
change after the date hereof in the Borrower’s natural gas, natural gas liquids
and crude oil marketing business or Hedging Policy (including any net open
position), the Borrower will give ten (10) Business Days advance notice to
Administrative Agent and the Lenders.

             SECTION 7.2.2              Indebtedness.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist or otherwise become or be liable in respect of any Indebtedness, other
than, without duplication, the following: (a) Indebtedness in respect of the
Loans and other Obligations; (b) Indebtedness under a Canadian Credit Facility;
(c) [intentionally omitted] (d) unsecured Indebtedness incurred in the ordinary
course of business consisting of open accounts extended by suppliers and
customers on normal trade terms in connection with purchases or sales of goods
and services, but excluding Indebtedness incurred through the borrowing of money
or Contingent Liabilities; (e) (i) at any time that a Canadian Facility is not
in place, other Indebtedness of the Borrower and its Domestic Subsidiaries in an
aggregate amount not to exceed $10,000,000, and (ii) at any time that a Canadian
Facility is in place, (A)  Indebtedness of the Borrower’s Canadian Subsidiaries
in an aggregate principal amount not greater than the Canadian Ratio times
$10,000,000, and (B) Indebtedness of the Borrower and its Domestic Subsidiaries
which, when aggregated with the principal amount of Indebtedness outstanding
pursuant to the preceding clause (A), does not exceed $10,000,000 at any time
outstanding; (f) Indebtedness by a Subsidiary to the Borrower or to another
Subsidiary provided such Indebtedness is evidenced by a promissory note;
(g) Indebtedness resulting from any Hedging Obligations; (h) Indebtedness
arising in respect of the West Shore/Basin Purchase Agreement; and (i) payments
pursuant to the Incentive Payments Agreement; provided, however, notwithstanding
the foregoing, that the Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or otherwise become or be liable in
respect of any additional Indebtedness otherwise permitted by clauses (e) or (i)
if, after giving effect to the incurrence thereof, any Default shall have
occurred and be continuing.

             SECTION 7.2.3              Liens.  The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any of its property, revenues or assets, whether now owned or
hereafter acquired, except the following (“Permitted Liens”):

                           (a)         Liens in existence on the date hereof
listed on the Disclosure Schedule, provided that no such Lien shall be extended
to cover any additional property after the date of this Agreement and that the
amount of Indebtedness secured thereby is not increased;

                           (b)        Liens securing payment of the Obligations,
granted pursuant to any Loan Document;

                           (c)         Liens securing a Canadian Credit
Facility, subject to execution of an intercreditor agreement among such lenders
and the Lenders hereunder (an “Intercreditor Agreement”);

                           (d)        Liens in favor of a Lender or an Affiliate
of Lender on assets of Canadian Subsidiaries of the Borrower securing Lender
Hedging Agreements to which a Canadian Subsidiary of the Borrower is a party,
which Liens shall be, after a Canadian Credit Facility is put in place, subject
to the Intercreditor Agreement;

                           (e)         Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

                           (f)         Liens of carriers, warehousemen,
mechanics, materialmen, landlords and other similar statutory or equitable Liens
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

                           (g)        Liens incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds, in each case as such Liens arise in the ordinary
cause of business and in each case provided that the obligations secured thereby
are not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;

                           (h)        judgment Liens which do not constitute an
Event of Default that are in existence less than 30 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies;

                           (i)          hydrocarbon or natural gas sales
contracts liens reserved in customary oil and gas leases for bonus or rental
payments, royalties, overriding royalties and joint operating agreements,
provided that such Liens secure claims which either are not delinquent or are
being contested in good faith by the Borrower or a Subsidiary by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

                           (j)          covenants, restrictions, easements,
servitudes, permits, conditions, exceptions, reservations, minor rights, minor
encumbrances, minor irregularities in title or conventional rights of
reassignment prior to abandonment which do not materially interfere with the
occupation, use and enjoyment by the Borrower or any of its Subsidiaries of its
respective assets in the ordinary course of business as presently conducted, or
materially impair the value thereof for the purpose of such business;

                           (k)         Liens reserved in or exercisable under
any lease or sublease to which any Borrower or Subsidiary is a lessee which
secure the payment of rent or compliance with the terms of such lease or
sublease; provided that the rent under such lease or sublease is not then
overdue and the Borrower or Subsidiary is in material compliance with the terms
and conditions thereof;

                           (l)          Liens in favor of any Person (other than
the Borrower or any Affiliate of the Borrower) under any pooling, unit,
development, farmout, participation, overriding royalty, net profits interest,
carried interest, reversionary interest, operating agreement or similar
agreement affecting the property which is the subject of such agreement,
provided that (i) such agreement is entered into in the ordinary course of
business in accordance with standard industry practice, (ii) such Liens have not
become subject to enforcement proceeding that have not been dismissed or stayed
or (iii) the obligations secured thereby are not overdue, or if overdue, are
being contested by the Borrower or Subsidiary diligently and in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

                           (m)        Liens incurred or created in the ordinary
course of business and in accordance with customary oil and gas industry
practice as security in favor of a Person (other than the Borrower or any
Affiliate of the Borrower) conducting the development or operation of any Oil
and Gas Properties or to secure Borrower’s or any Subsidiary’s proportionate
share of costs and expenses of such development or operations, which amounts are
not overdue, or if overdue, are being contested by the Borrower or Subsidiary
diligently and in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

                           (n)        Liens on Oil and Gas or the proceeds of
Oil and Gas pursuant to a processing or transmission arrangement, with a Person
other than the Borrower or an Affiliate of the Borrower, entered into or assumed
by the Borrower or a Subsidiary in the ordinary course of its business, securing
the payment of its obligations in respect of the fees, costs and expenses
attributable to the processing or transmission (as the case may be) of any such
Oil and Gas under any agreement or arrangement; provided that the obligations
secured thereby are not overdue, are being contested by the Borrower or
Subsidiary diligently and in good faith by appropriate proceedings; and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

                           (o)        any interest or title of a lessor under
any lease entered into by the Borrower or any Subsidiary in the ordinary course
of its business and covering only the assets so leased;

                           (p)        Liens incurred in the ordinary course of
business in connection with margin requirements under Hedging Agreements not to
exceed in the aggregate $8,500,000 at any time outstanding;

                           (q)        Liens securing Capitalized Lease
Obligations provided that such Capitalized Lease Obligations are permitted under
Section 7.2.2(e);

                           (r)         Purchase money Liens upon or in any
property acquired by Borrower or any of its Subsidiaries to secure the deferred
portion of the purchase price of such property or to secure Indebtedness
incurred to finance the acquisition of such property, provided that (i) no such
Lien shall be extended to cover property other than the property being acquired,
and (ii) the Indebtedness thereby secured is permitted by Section 7.2.2(e); and

                           (s)         any Lien existing on any asset (other
than stock of a Subsidiary) prior to acquisition thereof by the Borrower or a
Subsidiary, and not created in contemplation of such acquisition, provided that
(i) no such Lien shall be extended to cover property other than the asset being
acquired, (ii) such Lien was not created in contemplation of or in connection
with such acquisition, (iii) the Indebtedness thereby secured is permitted by
Section 7.2.2(e), and (iv) the fair market value of such asset shall at no time
exceed 150% of the Indebtedness thereby secured.

             SECTION 7.2.4              Financial Covenants.  The Borrower will
not permit:

                           (a)         As of the end of any calendar month, its
Tangible Net Worth to be less than $51,800,000 plus 50% of Consolidated Net
Income of the Borrower and its Subsidiaries, if positive, for the period from
July 1, 2001 through such month-end date plus 75% of the aggregate increases in
shareholders’ equity (determined in accordance with GAAP) of the Borrower and
its subsidiaries after Closing by reason of the issuance and sale of capital
stock of the Borrower (including the conversion of any debt securities of the
Borrower into capital stock).

                           (b)        Its Current Ratio to be less than 1:1 as
of the end of any calendar month.

                           (c)         Its Leverage Ratio to be greater than the
amounts set forth below as of the last day of each month ending during the
following periods:

Maximum Leverage Ratio As of the Last Date of
each Month Ending During
the Period Set Forth Below

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.75 Closing through 12/31/01     3.50 1/31/02 through 3/31/02     3.25 4/30/02
through 6/30/02     3.00 7/31/02 and thereafter

                           (d)        Its Fixed Charge Coverage Ratio to be less
than the amounts set forth below as of the last day of each month ending during
the following periods:

 

Minimum Fixed Charge
Coverage Ratio As of the Last Date of
each Month Ending During
the Period Set Forth Below

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.50 Closing - 3/31/02     1.75 4/30/02 - 3/31/03     2.00 4/30/03 - 3/31/04    
2.25 4/30/04 and thereafter

             SECTION 7.2.5              Investments.  (a) The Borrower will not,
and will not permit any of its Subsidiaries to, make, incur, assume or suffer to
exist any Investment in any other Person, except: (i) Investments existing on
the Effective Date and identified in Item 7.2.5(a) (“Ongoing Investments”) of
the Disclosure Schedule; (ii) Cash Equivalent Investments; (iii) without
duplication, Investments permitted as Indebtedness pursuant to Section 7.2.2;
(iv) Investments permitted by Section 7.2.8; (v) in the ordinary course of
business, Investments by the Borrower or any of its Subsidiaries in any
Subsidiaries, by way of contributions to capital or loans or advances; or
(vi) Investments incurred in order to consummate Acquisitions otherwise
permitted herein, provided that such Acquisition shall have been approved or
consented to by the board of directors or similar governing entity of the Person
being acquired; and (vii) acquisition of not more than 5% of the outstanding
equity securities of any Person (other than the Borrower); provided, however,
that (A) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; (B) no Investment otherwise permitted by clause (vii) shall
be permitted to be made if, immediately before or after giving effect thereto,
any Default shall have occurred and be continuing; (C) any Investment otherwise
permitted by clauses (iv), (v), (vi) or (vii) in an entity engaged in or to be
engaged in the natural gas, natural gas liquids or crude oil or other energy
marketing business shall be structured in a manner acceptable to the Required
Lenders; and (D) Investments made after the consummation of the Canadian
Acquisition in Foreign Subsidiaries or in assets located outside the United
States shall not exceed an aggregate amount equal to ten percent (10%) of the
Borrower’s consolidated assets at the time that the Investment is made.

             SECTION 7.2.6              Restricted Payments, etc.  On and at all
times after the Effective Date, (a) the Borrower will not declare, pay or make
any dividend or distribution (in cash, property or obligations) on any shares of
any class of capital stock (now or hereafter outstanding) of the Borrower or on
any warrants, options or other rights with respect to any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower (other than
dividends or distributions payable in its common stock or warrants to purchase
its common stock or splitups or reclassifications of its stock into additional
or other shares of its common stock) or apply, or permit any of its Subsidiaries
to apply, any of its funds, property or assets to the purchase, redemption,
sinking fund or other retirement of, or agree or permit any of its Subsidiaries
to purchase or redeem, any shares of any class of capital stock (now or
hereafter outstanding) of the Borrower, or warrants, options or other rights
with respect to any shares of any class of capital stock (now or hereafter
outstanding) of the Borrower if the aggregate amount of such dividends,
distributions and applications for the current and the preceding three Fiscal
Quarters exceeds the lesser of (i) 50% of consolidated net income of the
Borrower and its Subsidiaries for the current and the preceding three Fiscal
Quarters or (ii) $2,000,000, provided, however, that, notwithstanding the
foregoing and only with respect to activities required or permitted under the
MarkWest 401(k) Plan, Borrower shall be permitted to purchase or redeem up to $1
million in the aggregate per annum of shares of any class of capital stock (now
or hereafter outstanding) of the Borrower on the open-market or held in
Borrower’s 401(k), and (b) the Borrower will not, and will not permit any
Subsidiary to, make any deposit for any purchase, redemption, distribution or
other payment that would be prohibited by this Section.  This Section shall not
be construed so as to prohibit MarkWest Canada Co. from making payments under
the Incentive Payments Agreement.

             SECTION 7.2.7              Rental Obligations.  The Borrower will
not, and will not permit any of its Subsidiaries to, enter into at any time any
arrangement (excluding oil and gas leases entered into in the ordinary course of
business and arrangements which create Capitalized Lease Liabilities permitted
under Section 7.2.2) which involves the leasing by the Borrower or any of its
Subsidiaries from any lessor of any real or personal property (or any interest
therein), including, without limitation, pursuant to any sale-leaseback
transaction, except arrangements which, together with all other such
arrangements which shall then be in effect, will not require the payment of an
aggregate amount of rentals by the Borrower and its Subsidiaries in excess of
(excluding escalations resulting from a rise in the consumer price or similar
index) $15,000,000 during the full remaining term of such arrangements;
provided, however, that any calculation made for purposes of this Section for
any period shall exclude any payments relating to office rentals arising in
connection with the Borrower’s sale of the building located at 155 Inverness in
Englewood, Colorado which do not exceed the sum of (i) $540,000 per Fiscal Year
plus the Borrower’s pro rata share of the amount of the increase in the
“operating expenses” for each Fiscal Year as set forth in the applicable lease;
and provided further that any calculation made for purposes of this Section
shall exclude any amounts required to be expended for maintenance and repairs,
insurance, taxes, assessments, and other similar charges.

             SECTION 7.2.8              Consolidation, Merger, etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other corporation, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or of any division thereof) except (a) any such Subsidiary may liquidate
or dissolve voluntarily into, and may merge with and into, the Borrower or any
other Subsidiary, provided that if the Borrower is a party to a merger, the
Borrower is the surviving entity, and the assets or stock of any Subsidiary may
be purchased or otherwise acquired by the Borrower or any other Subsidiary; and
(b) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, in connection with Investments permitted by Section
7.2.5, the Borrower or any of its Subsidiaries may purchase all or substantially
all of the assets of any Person, or acquire such Person by merger, if the
Borrower (if a party to such merger) or such Subsidiary (if the Borrower is not
a party to such merger) is the survivor of such merger.

             SECTION 7.2.9              Asset Dispositions, etc.  (a) The
Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, contribute or otherwise convey, or grant options, warrants or
other rights with respect to, all or any substantial part of its assets
(including capital stock of Subsidiaries) to any Person.

                           (b)        The Borrower will not, and will not permit
any of its Subsidiaries to, sell, convey, contribute or transfer any asset
(including, without limitation, any sale or assignment with or without recourse
of any receivable) except:  (i) retirement of assets in the ordinary course of
business; (ii) the sale, conveyance, contribution or transfer of any asset or
assets having a fair market value at the time of sale, conveyance, contribution
or transfer of $10,000,000 or less in the aggregate for all such sales,
conveyances, contributions and transfers in any calendar year; (iii) the sale of
Oil and Gas production and inventory in the ordinary course of business,
including in connection with hedge agreements or pursuant to long-term
contracts; (iv) any conveyance or transfer by a Subsidiary of the Borrower to
the Borrower, or by a Subsidiary of the Borrower to a wholly owned Subsidiary of
Borrower; (v) transfers by the Borrower to a Subsidiary permitted by Section
7.2.5; and (vi) transfers of Hydrocarbon Interests which transfers constitute
payments in kind pursuant to the Incentive Payments Agreement.  The foregoing
notwithstanding, the Borrower shall not, nor shall the Borrower permit any of
its Subsidiaries to, transfer any assets, other than the sale of Oil and Gas
production and inventory and payment of trade payables in the ordinary course of
business pursuant to Section 7.2.9(b)(iii), to any Person pursuant to this
Section 7.2.9 if a Default shall have occurred and be continuing or would
otherwise be existing after, or result from, any such transfer.

             SECTION 7.2.10            Subordinated Debt Documents.  The
Borrower will not, and will not permit any of its Subsidiaries to, amend any
Subordinated Debt Document unless approved in writing by the Required Lenders
(other than ministerial amendments and amendments to extend the time or times
for payment).  The Borrower shall not make any payments of interest or any other
amounts in respect of the Subordinated Debt if a Default shall have occurred and
be continuing or would result from such payment.  The Borrower will not prepay
any principal, interest or other indebtedness in respect of Subordinated Debt,
or make any redemption or acquisition for value or defeasance, refinancing or
exchange (other than for PIK Notes) thereof or therefor, or make any payments in
contravention of the Subordination Agreement.  Any PIK Notes shall have the same
terms as the related Subordinated Notes, except as otherwise approved by the
Required Lenders, and shall be considered Subordinated Notes for purposes of
this Agreement and the Subordination Agreement.

             SECTION 7.2.11            Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into,
or cause, suffer or permit to exist any arrangement or contract with any of its
other Affiliates unless such arrangement or contract is fair and equitable to
the Borrower or such Subsidiary and is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of the Borrower
or such Subsidiary with a Person which is not one of its Affiliates.

             SECTION 7.2.12            Negative Pledges, Restrictive Agreements,
etc.  (a) The Borrower will not, and will not permit any of its Subsidiaries to,
enter into any agreement (excluding this Agreement, any other Loan Document and
the documents governing the Canadian Credit Facility) prohibiting or restricting
the creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired, or the ability of the Borrower or any
other Obligor to amend or otherwise modify this Agreement or any other Loan
Document or  the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrower by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrower.  Notwithstanding the
foregoing, (i) documents governing a Capitalized Lease Liability or a purchase
money Lien permitted by Section 7.2.3(q) and (r) may prohibit other Liens on the
asset encumbered by such Lien, and (ii) the Lenders acknowledge that certain
real estate leases entered into by Borrower or its Subsidiaries prior to the
Effective Date restrict or prohibit Liens on the Borrower’s or its Subsidiary’s
leasehold interest.

                           (b)        The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any agreement governing Indebtedness if
such agreement contains covenants or events of default that are more restrictive
than those contained in this Agreement; provided, however, that the foregoing
restriction shall not apply to the documents governing the Canadian Credit
Facility.

             SECTION 7.2.13            Amendments to Incentive Payments
Agreement.  The Borrower will not amend or permit any amendment to the Incentive
Payments Agreement or any other agreement which would have the effect of
increasing the amount of any Incentive Payments or making such amounts due
sooner, or which could otherwise have an adverse effect on the Lenders’
interests hereunder.  The Borrower will not permit any of its Subsidiaries to
make any payments (either in cash or in kind) under the Incentive Payments
Agreement after the occurrence of and during the continuation of any Default
hereunder.

             SECTION 7.2.14            Use of Proceeds.  No proceeds of any Loan
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in Regulation U except in connection with transactions (i)
authorized by the board of directors of the Borrower, (ii) either (A) authorized
by the board of directors or other governing body of the Person which stock is
being acquired or (B) involving less than 5% of the stock of any Person (except
the Borrower) and (iii) which would not cause the Borrower to fail to be in
compliance with Section 6.17 and which would not cause the Loans or the Lenders
to be in violation of Regulation U.

ARTICLE VIII
EVENTS OF DEFAULT

             SECTION 8.1   Listing of Events of Default.  Each of the following
events or occurrences described in this Section 8.1 shall constitute an “Event
of Default”.

             SECTION 8.1.1              Non-Payment of Obligations.  The
Borrower shall default in the payment or prepayment when due of any principal of
or interest on any Loan, or the Borrower shall default (and such default shall
continue unremedied for a period of five days) in the payment when due of any
Commitment Fee or of any other Obligation.

             SECTION 8.1.2              Breach of Warranty.  Any representation
or warranty of the Borrower or any other Obligor made or deemed to be made
hereunder or in any other Loan Document executed by it or any other writing or
certificate furnished by or on behalf of the Borrower or any other Obligor to
the Administrative Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.

             SECTION 8.1.3              Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any of its obligations under Section 7.1.1(d) or Section 7.2 which default
continues unremedied for 10 days.

             SECTION 8.1.4              Non-Performance of Other Covenants and
Obligations.  Any Obligor shall default in the due performance and observance of
any other agreement contained herein or in any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender.

             SECTION 8.1.5              Default under Subordinated Note
Documents or on Other Indebtedness.  (a) The Borrower or any of its Subsidiaries
(i) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness
(other than Indebtedness  hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$3,500,000, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or agent on behalf of such holder or holders
to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased or redeemed (automatically or
otherwise) prior to its stated maturity; or (b) an Event of Default occurs as
defined in the Canadian Facility.

             SECTION 8.1.6              Judgments.

                           (a)         Any final judgment or order for the
payment of money in excess of $3,500,000 shall be rendered against the Borrower
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order; or (ii) there shall
be any period of 15 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

                           (b)        Any non-monetary final judgment shall be
rendered that has, or would reasonably be expected to have, a Material Adverse
Effect and, in either case, (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of 15
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect.

             SECTION 8.1.7              Pension Plans.  Any of the following
events shall occur with respect to any Pension Plan (a) the institution of any
steps by the Borrower, any member of its Controlled Group or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any such member could be required to make a contribution to such Pension Plan,
or could reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $3,500,000; or (b) a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under section 302(f) of
ERISA.

             SECTION 8.1.8              Control of the Borrower.  Any Change in
Control shall occur.

             SECTION 8.1.9              Bankruptcy, Insolvency, etc.  The
Borrower or any of its Subsidiaries shall (a) become insolvent or generally fail
to pay, or admit in writing its inability or unwillingness to pay, debts as they
become due; (b) apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Borrower or any of
its Subsidiaries or any property of any thereof, or make a general assignment
for the benefit of creditors; (c) in the absence of such application, consent or
acquiescence, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for the Borrower or any of its Subsidiaries or
for a substantial part of the property of any thereof, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that the Borrower, each Subsidiary hereby expressly authorizes
the Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; (d) permit or suffer to exist the
commencement of any bankruptcy, reorganization, debt arrangement or other case
or proceeding under any bankruptcy or insolvency law, or any dissolution,
winding up or liquidation proceeding, in respect of the Borrower or any of its
Subsidiaries or any other Obligor, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower, each Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

             SECTION 8.1.10            Impairment of Security, etc.  Except as a
direct result of the acts or omissions of the Administrative Agent or any
Lender, any Loan Document, or any Lien granted thereunder, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto; the Borrower, any other Obligor or any other party
shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability; or for a period of ten days
following the earlier of the date the Borrower has knowledge thereof or the
Borrower receives notice from the Administrative Agent or any Lender thereof,
any Lien securing any Obligation shall, in whole or in part, cease to be a
perfected first priority Lien, subject only to those exceptions expressly
permitted by such Loan Document.

             SECTION 8.1.11            Default Under Material Agreement.  The
Borrower or any of its Subsidiaries shall default in or breach the performance
or observance of any provision of any material contract or agreement to which it
is a party or it or its property is bound if such default or breach could result
in the opinion of the Administrative Agent and the Required Lenders in a
Material Adverse Effect and if such default or breach is not cured within 30
days of the Borrower’s knowledge of such breach or default.

             SECTION 8.1.12            Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of the requisite percentage of Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or any Obligor denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate, rescind or invalidate any Loan Document in whole or in part.

             SECTION 8.2   Action if Bankruptcy.  If any Event of Default
described in clauses (a) through (d) of Section 8.1.9 shall occur with respect
to the Borrower or any Obligor, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, notice of any other kind or
demand.

             SECTION 8.3   Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in clauses (a) through (d) of
Section 8.1.9 with respect to the Borrower or any other Obligor) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent shall, upon the direction of, or may, with the consent of,
the Required Lenders, by notice to the Borrower (a) declare all or any portion
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without notice of intent to accelerate, notice of acceleration,
notice of any other kind, protest, demand or presentment, and/or, as the case
may be, the Commitments shall terminate; (b) require that the Borrower Cash
Collateralize its Obligations in respect of Letters of Credit in an amount equal
to 110% of the then aggregate Stated Amount of all Letters of Credit outstanding
and undrawn; and (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law.

ARTICLE IX
THE AGENT

             SECTION 9.1   Actions.  Each Lender hereby appoints BofA as its
Administrative Agent and Collateral Agent under and for purposes of this
Agreement, the Notes and each other Loan Document.  Each Lender authorizes the
Administrative Agent to act on behalf of such Lender under this Agreement, the
Notes and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto.  Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) the Administrative Agent, pro rata according to
such Lender’s Percentage, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, the
Administrative Agent in any way relating to or arising out of this Agreement,
the Notes and any other Loan Document, including reasonable attorneys’ fees, and
as to which the Administrative Agent is not reimbursed by the Borrower; whether
or not arising out of the negligence of the Administrative Agent, provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted solely from the Administrative Agent’s gross negligence or wilful
misconduct.  The Administrative Agent shall not be required to take any action
hereunder, under the Notes or under any other Loan Document, or to prosecute or
defend any suit in respect of this Agreement, the Notes or any other Loan
Document, unless it is indemnified hereunder to its satisfaction.  If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.

             SECTION 9.2   Funding Reliance, etc.  Unless the Administrative
Agent shall have been notified by telephone, confirmed in writing, by any Lender
by 10:30 p.m., Central time, on the day of a Borrowing that such Lender will not
make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate
applicable at the time.

             SECTION 9.3   Exculpation.  Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it under this Agreement or
any other Loan Document, or in connection herewith or therewith, except for its
own wilful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of this Agreement or any other Loan Document, nor for
the creation, perfection or priority of any Liens purported to be created by any
of the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by the Borrower of its obligations hereunder or under
any other Loan Document.  Any such inquiry which may be made by the
Administrative Agent shall not obligate it to make any further inquiry or to
take any action.  The Administrative Agent shall be entitled to rely upon advice
of counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which the Administrative Agent believes to be genuine and
to have been presented by a proper Person.

             SECTION 9.4   Successor.  The Administrative Agent may resign as
such at any time upon at least 30 days’ prior notice to the Borrower and all
Lenders.  If the Administrative Agent at any time shall resign, the Required
Lenders may appoint another Lender as a successor Administrative Agent which
shall thereupon become the Administrative Agent hereunder.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the U.S. (or any State thereof) or a
U.S. branch or agency of a commercial banking institution, and having a combined
capital and surplus of at least $500,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
retiring Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement.  After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of (a) this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement; and (b) Section 10.3 and Section 10.4 shall continue
to inure to its benefit.

             SECTION 9.5   Loans by BofA.  BofA shall have the same rights and
powers with respect to (x) the Loans made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not the Administrative Agent.  BofA and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if BofA were not the Administrative Agent hereunder.

             SECTION 9.6   Credit Decisions.  Each Lender acknowledges that it
has, independently of the Administrative Agent and each other Lender, and based
on such Lender’s review of the financial information of the Borrower, this
Agreement, the other Loan Documents (the terms and provisions of which being
satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments.  Each Lender also acknowledges that it will,
independently of the Administrative Agent and each other Lender, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.

             SECTION 9.7   Copies, etc.  The Administrative Agent shall give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lenders by the Borrower). 
The Administrative Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement.

             SECTION 9.8   Default; Collateral.

                           (a)         Upon the occurrence and continuance of a
Default, the Lenders agree to promptly confer in order that Required Lenders or
the Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from Required Lenders.   All rights of action under
the Loan Documents and all right to the Collateral, if any, hereunder may be
enforced by the Administrative Agent and any suit or proceeding instituted by
the Administrative Agent in furtherance of such enforcement shall be brought in
its name as the Administrative Agent without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent.  In actions with respect to any property of the Borrower
or any other Obligor, the Administrative Agent is acting for the ratable benefit
of each Lender (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable).  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligation shall
be construed as being for the ratable benefit of each Lender (and, with respect
to Lender Hedging Agreement, Affiliates, if applicable).

                           (b)        Each Lender authorizes and directs the
Administrative Agent to enter into the Collateral Documents for the benefit of
the Lenders (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable).  Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

                           (c)         The Administrative Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the collateral granted pursuant to
the Collateral Documents.

                           (d)        The Administrative Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent herein or pursuant thereto have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the Rights
granted or available to the Administrative Agent in this Section 9.8or in any of
the Collateral Documents; it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Administrative
Agent any act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders and that the Administrative Agent shall have no duty or liability
whatsoever to any Lender, other than to act without gross negligence or willful
misconduct.

                           (e)         The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent upon any Collateral: (i)
upon termination of the Commitments and payment and satisfaction of the
Obligations; (ii) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (iii) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under the Loan Document or is about to expire and
which has not been, and is not intended by such Obligor to be, renewed; (iv)
consisting of an instrument evidencing Indebtedness pledged to the
Administrative Agent (for the benefit of the Lenders), if the Indebtedness
evidenced thereby has been paid in full; (v) upon the sale, transfer, or
disposition of Collateral which is expressly permitted pursuant to the Loan
Documents; (vi) as contemplated in Section 10.1(b); or (vii) if approved,
authorized, or ratified in writing by the requisite Lenders.  Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 9.8.

                           (f)         In furtherance of the authorizations set
forth in this Section 9.8, each Lender hereby irrevocably appoints the
Administrative Agent its attorney-in-fact, with full power of substitution, for
and on behalf of and in the name of each such Lender, (i) to enter into
Collateral Documents (including, without limitation, any appointments of
substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain, and
preserve Lenders’ Liens, and (iii) to execute instruments of release or to take
other action necessary to release Liens upon any Collateral to the extent
authorized in paragraph (e) hereof.  This power of attorney shall be liberally,
not restrictively, construed so as to give the greatest latitude to the
Administrative Agent’s power, as attorney, relative to the Collateral matters
described in this Section 9.8.  The powers and authorities herein conferred on
the Administrative Agent may be exercised by the Administrative Agent through
any Person who, at the time of the execution of a particular instrument, is an
officer of the Administrative Agent.  The power of attorney conferred by this
Section 9.8(f) is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders are obligated to make any Borrowings under
the Loan Documents.

             SECTION 9.9   Lender Hedging Agreements.  To the extent any Lender
or any Affiliate of a Lender is a party to a Lender Hedging Agreement in
accordance with the requirements of the Loan Documents and accepts the benefits
of the Liens in the Collateral arising pursuant to the Collateral Documents,
such Lender (for itself and on behalf of any such Affiliates) shall be deemed
(i) to appoint Bank of America, N.A., as its nominee and agent, to act for and
on behalf of such Lender or Affiliate thereof in connection with the Collateral
Documents and (ii) to be bound by the terms of thisArticle IX.

ARTICLE X
MISCELLANEOUS PROVISIONS

             SECTION 10.1 Waivers, Amendments, Release of Collateral, etc.  (a)
The provisions of this Agreement and of each other Loan Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided, however, that no such amendment, modification or waiver which would:
(a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender; (b) modify this Section 10.1, change the definition of “Required
Lenders”, increase any Commitment Amount (except as set forth in Section 2.5.1)
or the Percentage of any Lender, reduce any fees described in Article III,
change the schedule of reductions to the Commitments provided for in Section
2.2.2, release any material portion of the Collateral, except as set forth in
Section 9.8 and Section 10.1(b) or otherwise specifically provided in any Loan
Document, release any material Guarantor, or extend any Commitment Termination
Date, shall be made without the consent of each Lender and each holder of a
Note; (c) extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or  reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of the holder of that Note evidencing such Loan; (d) affect adversely
the interests, rights or obligations of the Administrative Agent, shall be made
without consent of the Administrative Agent; or (e) affect adversely the
interests, rights or obligations of an Issuer in its capacity as such, shall be
made without consent of such Issuer.  No failure or delay on the part of the
Administrative Agent, any Lender or the holder of any Note in exercising any
power or right under this Agreement or any other Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on the Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Administrative Agent, any Lender or the holder of any Note
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

                           (b)        Upon any sale, transfer, or disposition of
Collateral which is permitted pursuant to the Loan Documents, and upon ten (10)
Business Days’ prior written request by the Borrower (which request must be
accompanied by (a) true and correct copies of all material documents of transfer
or disposition, including any contract of sale, (ii) a preliminary closing
statement and instructions to the title company, if any, and (iii) all requested
release instruments in form and substance satisfactory to the Administrative
Agent), the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of Liens granted to the Administrative Agent for the benefit of the
Lenders pursuant hereto in such Collateral.  In addition, if the Borrower or any
of its Subsidiaries own any Margin Stock at the time of the requested release,
then together with such request for release, the Borrower shall present a
certificate in form and substance satisfactory to the Administrative Agent,
setting forth calculations demonstrating compliance with Regulation U and, if
required by the Administrative Agent, an opinion of counsel stating that the
requested release, if made, will not result in the Lenders being in violation of
Regulation U.  The Administrative Agent shall not be required to execute any
release instruments on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of liens without recourse or warranty. 
No such release shall impair the Administrative Agent’s lien on the proceeds of
sale of such Collateral.

             SECTION 10.2 Notices.  All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile and addressed, delivered or transmitted to
such party at its address, Telex or facsimile number set forth below its
signature hereto or set forth in the Lender Assignment Agreement, or at such
other address or facsimile number as may be designated by such party in a notice
to the other parties.  Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted.

             SECTION 10.3 Payment of Costs and Expenses.  The Borrower agrees to
pay within 10 days of demand all reasonable expenses of the Administrative Agent
(including the fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with  the negotiation, preparation,
execution and delivery of this Agreement and of each other Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated,  the filing, recording, refiling or
rerecording of any mortgage, any pledge agreement and any Security Agreement
and/or any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of any mortgage, any pledge
agreement or any security agreement, and the preparation and review of the form
of any document or instrument relevant to this Agreement or any other Loan
Document.

                           The Borrower further agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any stamp
or other similar taxes which may be payable in connection with the execution or
delivery of this Agreement, the borrowings hereunder, or the issuance of the
Notes or any other Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent and each Lender upon demand for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses) incurred
by the Administrative Agent or such Lender in connection with the enforcement of
any Obligations.

             SECTION 10.4 Indemnification.  In consideration of the execution
and delivery of this Agreement by each Lender and the extension of the
Commitments, the Borrower hereby indemnifies, exonerates and holds the
Administrative Agent and any of its Affiliates and each Lender and each of their
respective officers, directors, employees, attorneys and agents (collectively,
the “Indemnified Parties”) free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys’ fees and disbursements and
settlement costs INCLUDING INDEMNIFIED LIABILITIES ARISING OUT OF THE NEGLIGENCE
OF AN INDEMNIFIED PARTY (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them as a result of, or arising out of, or
relating to (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan;  (b) the entering into
and performance of this Agreement and any other Loan Document by any of the
Indemnified Parties; (c) any investigation, litigation or proceeding related to
any acquisition or proposed acquisition by the Borrower or any of its
Subsidiaries of all or any portion of the stock or assets of any Person, whether
or not the Administrative Agent or such Lender is party thereto; (d) any
investigation, litigation or proceeding related to any environmental cleanup,
audit, compliance or other matter relating to the protection of the environment
or the Release by the Borrower or any of its Subsidiaries of any Hazardous
Material; or (e) the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by the Borrower or any Subsidiary thereof of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law), regardless of
whether caused by, or within the control of, the Borrower or such Subsidiary,
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or wilful misconduct.

             SECTION 10.5 Survival.  The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Section 9.1, shall in each case survive any termination of this Agreement,
the payment in full of all Obligations and the termination of all Commitments. 
The representations and warranties made by each Obligor in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

             SECTION 10.6 Severability.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

             SECTION 10.7 Headings.  The various headings of this Agreement and
of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

             SECTION 10.8 Execution in Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the Borrower and the Administrative Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

             SECTION 10.9 Governing Law; Entire Agreement.  THIS AGREEMENT, THE
NOTES AND EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS AND APPLICABLE
U.S. FEDERAL LAW.  This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

             SECTION 10.10             Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns; provided, however, that:  the Borrower
may not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and  the rights of
sale, assignment and transfer of the Lenders are subject to Section 10.11.

             SECTION 10.11             Sale and Transfer of Loans and Notes;
Participations in Loans and Notes.  Each Lender may assign, or sell
participations in, its Loans and Commitments to one or more other Persons in
accordance with this Section 10.11.

             SECTION 10.11.1          Assignments.  Any Lender, (a) with the
written consents of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower (which consents shall not be
unreasonably delayed or withheld and which consent, in the case of the Borrower,
shall be deemed to have been given in the absence of a written notice delivered
by the Borrower to the Administrative Agent, on or before the fifth Business Day
after receipt by the Borrower of such Lender’s request for consent, stating, in
reasonable detail, the reasons why the Borrower proposes to withhold such
consent) may at any time assign and delegate to one or more commercial banks or
other financial institutions, and (b) with notice to the Borrower and the
Administrative Agent, but without the consent of the Borrower or the
Administrative Agent, may assign and delegate to any of its Affiliates or to any
other Lender (each Person described in either of the foregoing clauses as being
the Person to whom such assignment and delegation is to be made, being
hereinafter referred to as an AAssignee Lender”), all or any fraction of such
Lender’s total Loans and Commitments (which assignment and delegation shall be
of a constant, and not a varying, percentage of all the assigning Lender’s Loans
and Commitments) in a minimum aggregate amount of $5,000,000; provided, however,
that any such assignments by a Lender shall be pro rata with any assignment by
such Lender or an Affiliate of such Lender of its interests in the Canadian
Facility; and provided further that any such Assignee Lender will comply, if
applicable, with the provisions contained in the last sentence of Section 4.6
and further, provided, however, that, the Borrower, each other Obligor and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee Lender until (c) written notice of such assignment and delegation,
together with payment instructions, addresses and related information with
respect to such Assignee Lender, shall have been given to the Borrower and the
Administrative Agent by such Lender and such Assignee Lender, (d) such Assignee
Lender shall have executed and delivered to the Borrower and the Administrative
Agent a Lender Assignment Agreement, accepted by the Administrative Agent, and
(e) the processing fees described below shall have been paid.  From and after
the date that the Administrative Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents. 
Within five (5) Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
Borrower shall execute and deliver to the Administrative Agent (for delivery to
the relevant Assignee Lender) new Notes evidencing such Assignee Lender’s
assigned Loans and Commitments and, if the assignor Lender has retained Loans
and Commitments hereunder, replacement Notes in the principal amount of the
Loans and Commitments retained by the assignor Lender hereunder (such Notes to
be in exchange for, but not in payment of, those Notes then held by such
assignor Lender).  Each such Note shall be dated the date of the predecessor
Notes.  The assignor Lender shall mark the predecessor Notes Aexchanged” and
deliver them to the Borrower.  Accrued interest on that part of the predecessor
Notes evidenced by the new Notes, if any, shall be paid as provided in the
Lender Assignment Agreement.  Accrued interest on that part of the predecessor
Notes evidenced by the replacement Notes shall be paid to the assignor Lender. 
Accrued interest and accrued fees shall be paid at the same time or times
provided in the predecessor Notes and in this Agreement.  Such assignor Lender
or such Assignee Lender must also pay a processing fee to the Administrative
Agent upon delivery of any Lender Assignment Agreement in the amount of $3,500. 
Any attempted assignment and delegation not made in accordance with this Section
10.11.1 shall be null and void.

             SECTION 10.11.2          Participations.  Any Lender may at any
time sell to one or more commercial banks or other Persons (each of such
commercial banks and other Persons being herein called a AParticipant”)
participating interests in any of the Loans, Commitments, or other interests of
such Lender hereunder; provided, however, that (a) no participation contemplated
in this Section 10.11 shall relieve such Lender from its Commitments or its
other obligations hereunder or under any other Loan Document, (b) such Lender
shall remain solely responsible for the performance of its Commitments and such
other obligations, (c) the Borrower and the Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents, (d) no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (b) or (c) of Section 10.1, and (e) the Borrower shall not be required
to pay any amount under Section 4.6 that is greater than the amount which it
would have been required to pay had no participating interest been sold. 
Subject to the above, the Borrower acknowledges and agrees that each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 10.3 and 10.4,
shall be considered a Lender.

             SECTION 10.12             Other Transactions.  Nothing contained
herein shall preclude the Administrative Agent or any other Lender from engaging
in any transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby.

             SECTION 10.13             Forum Selection and Consent to
Jurisdiction.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF TEXAS OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN  DISTRICT OF TEXAS.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.  THE
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

             SECTION 10.14             Waiver of Jury Trial.  THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS OR THE BORROWER.  THE BORROWER ACKNOWLEDGES AND AGREES THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

             SECTION 10.15             Confidentiality.  Each Lender and the
Administrative Agent agrees to use reasonable commercial efforts not to disclose
without the prior written consent of the Borrower (other than to their
employees, auditors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company or the Administrative Agent in its sole
discretion determines that any such party should have access to such
information) any confidential information with respect to the Borrower or any
Subsidiary which is furnished pursuant to this Agreement, provided, that any
Lender and the Administrative Agent may disclose any such information (a) as has
become generally available to the public, (b) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, provincial,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or the Administrative Agent or to the Federal Reserve Board, Bank of
Canada, the Office of the Superintendent of Financial Institutions, Canada
Deposit Insurance Corporation, the Federal Deposit Insurance Corporation,
National Association of Insurance Commissioners or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in response to any summons or subpoena or in connection
with any litigation, (d) in order to comply with any law, order, regulation or
ruling applicable to such Lender or the Administrative Agent, and (e) to any
Affiliate of such Lender or Administrative Agent.

                           A Lender may furnish any publicly available
information concerning the Borrower or any of its Subsidiaries in the possession
of such Lender from time to time to assignees and participants (including
prospective assignees and participants) without the consent of the Borrower. 
Nonpublic information concerning the Borrower or any of its Subsidiaries shall
not be furnished by any Lender to assignees and participants (including
prospective assignees and participants) without the prior written consent of the
Borrower, which consent shall not be unreasonably withheld or delayed.

             SECTION 10.16             Releases.  If all outstanding Loans and
other Obligations have been indefeasibly paid in full and no Letters of Credit
are outstanding, the Commitment Amounts have terminated or have been reduced to
zero pursuant to Section 2.2, and all Lender Hedging Agreements have terminated,
the Administrative Agent agrees to, and the Lenders hereby instruct the
Administrative Agent to, at the Borrower’s expense, execute such releases of the
Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve
Borrower of any obligation to make any payments to the Administrative Agent or
any Lender required by any Loan Document to the extent accruing, or relating to
an event occurring, prior to such termination.

             SECTION 10.17             Priority of Hedging Obligations. 
Borrower, Lenders and Administrative Agent hereby agree that (i) any amounts
received in satisfaction of any Obligations arising under the Loan Documents,
including, without limitation, Obligations under this Agreement and any Lender
Hedging Agreement, shall rank pari passu in right of payment and shall be used
to repay such Obligations on a pro rata basis, and (ii) except as otherwise set
forth in Section 10.17(i) above, all Hedging Obligations arising in connection
with any Hedging Agreement are hereby expressly subordinated in right of payment
to the prior payment in full in cash of all Obligations under the Loan
Documents, other than any Lender Hedging Agreement.

             SECTION 10.18             Certain Remedies.  Notwithstanding
anything to the contrary contained herein or in the Collateral Documents,
neither the Administrative Agent nor the Lenders shall have the right to collect
income, rents, royalties, revenues, issues, profits or proceeds from the
Mortgaged Properties as therein defined unless an Event of Default has occurred
and is continuing.

             SECTION 10.19             Maximum Rate.  It is the intention of the
parties hereto to comply strictly with applicable usury laws, if any;
accordingly, notwithstanding any provision to the contrary contained herein or
in any fee letter or other Loan Document or any other document otherwise
relating hereto, in no event shall this Agreement or any Note or such documents
require or permit the payment, taking, reserving, receiving, collection or
charging of any sums constituting interest under applicable laws which exceed
the maximum amount permitted by such laws.  If any such excess interest is
called for, contracted for, charged, taken, reserved, or received in connection
with any Loan or in any fee letter or other Loan Document, or in any
communication by the Administrative Agent, any Lender or any other person to the
Borrower or any other person, or in the event all or part of the principal or
interest of any Loan shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved, or received on the amount of principal
actually outstanding from time to time under this Agreement or any Note shall
exceed the maximum amount of interest permitted by applicable usury laws, then
in any such event it is agreed as follows: (i) the provisions of this paragraph
shall govern and control, (ii) neither the Borrower nor any other person or
entity now or hereafter liable for the payment of any Loan shall be obligated to
pay the amount of such interest to the extent such interest is in excess of the
maximum amount of interest permitted by applicable usury laws, (iii) any such
excess which is or has been received notwithstanding this paragraph shall be
credited against the then unpaid principal balance of the Loans or, if the Loans
have been or would be paid in full by such credit, refunded to the Borrower, and
(iv) the provisions of this Agreement, the Notes and the other Loan Documents,
and any communication to the Borrower, shall immediately be deemed reformed and
such excess interest reduced, without the necessity of executing any other
document, to the maximum lawful rate allowed under applicable laws as now or
hereafter construed by courts having jurisdiction hereof or thereof.  Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged, collected, taken, reserved, or received in connection herewith which
are made for the purpose of determining whether such rate exceeds the maximum
lawful rate shall be made to the extent permitted by applicable laws by
amortizing, prorating, allocating and spreading during the period of the full
term of the Loans, including all prior and subsequent renewals and extensions,
all interest at any time contracted for, charged, taken, collected, reserved, or
received.  The terms of this paragraph shall be deemed to be incorporated in
every Loan Document and communication relating to this Agreement, the Loans and
the Notes.

                           To the extent that the interest rate laws of the
State of Texas are applicable to the Loans, the applicable interest rate ceiling
is the weekly ceiling (formerly the indicated rate ceiling) determined in
accordance with Tex. Rev. Civ. Stat., Title 79, Article 5069-1D.003, also
codified at Texas Finance Code, Section 303.301 (formerly Article 5069-1.04
(a)(1)), and, to the extent that this Agreement is deemed an open end account as
such term is defined in Tex. Rev. Civ. Stat., Title 79, Article 5069-1B.002(14),
also codified at Texas Finance Code Section 301.001(3) (formerly Article
5069-1.01(f)), the Lenders retain the right to modify the interest rate in
accordance with applicable law.

                           The parties agree that Texas Finance Code, Chapter
346 (formerly Tex. Rev. Civ. Stat., Title 79, Chapter 15), which regulates
certain revolving loan accounts and revolving triparty accounts, shall not apply
to any revolving loan accounts created under this Agreement or the Notes or
maintained in connection therewith.

             SECTION 10.20             Entire Agreement.

                           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

                           IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the day and year first above written.

  MARKWEST HYDROCARBON, INC.         By:  

--------------------------------------------------------------------------------

  Name: Gerald A. Tywoniuk   Title: Vice President, Finance         Address for
Notices: 155 Inverness Drive West     Suite 200     Englewood, Colorado 80112  
      Telephone No: (303) 290-8700   Facsimile No.: (303) 290-8769        
Attention: Contract Administration

 

  BANK OF AMERICA, N.A., as Administrative Agent           By:  

--------------------------------------------------------------------------------

    Richard L. Stein     Vice President         Address for Notices: 901 Main
Street,     14th Floor     Dallas, Texas 75202         Telephone No.: (214)
209-2642   Facsimile No.: (214) 290-8364         Attention: Mr. Ramon Presas    
    with a copy to:           333 Clay Street, Suite 4550     Houston, Texas
77002           Telephone No.: (713) 651-4850   Facsimile No: (713) 651-4841    
    Attention: Mr. Richard L. Stein

 

PERCENTAGE LENDERS  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        100% BANK OF AMERICA, N.A.                 By:  

--------------------------------------------------------------------------------

    Richard L. Stein     Vice President         Domestic Office:    

--------------------------------------------------------------------------------

          901 Main Street, 14th Floor     Dallas, Texas 75202     Telephone No.:
(214) 209-2642   Facsimile No.: (214) 290-8364   Attention: Mr. Ramon Presas    
    LIBOR Office:    

--------------------------------------------------------------------------------

          901 Main Street, 14th Floor     Dallas, Texas 75202     Telephone No.:
(214) 209-2642   Facsimile No.: (214) 290-8364   Attention: Mr. Ramon Presas    
    with a copy to:    

--------------------------------------------------------------------------------

          333 Clay Street, Suite 4550     Houston, Texas 77002     Telephone
No.: (713) 651-4850   Facsimile No.: (713) 651-4841   Attention: Mr. Richard L.
Stein

 

 